 



Exhibit 10.5
EXECUTION COPY
 
MBIA INSURANCE CORPORATION,
as Insurer
SANTANDER CONSUMER USA INC.,
as Servicer and Originator
SANTANDER DRIVE AUTO RECEIVABLES LLC,
as Seller
SANTANDER DRIVE AUTO RECEIVABLES TRUST 2007-2,
as Issuer
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee
and
U.S. BANK TRUST NATIONAL ASSOCIATION,
not in its individual capacity but solely as Owner Trustee
INSURANCE AGREEMENT
Santander Drive Auto Receivables Trust 2007-2
$600,000,000 Class A Asset Backed Notes
$103,000,000 Class A-1 5.8014% Asset Backed Notes
$128,000,000 Class A-2 LIBOR + .35% Asset Backed Notes
$369,000,000 Class A-3 LIBOR + .80% Asset Backed Notes
Dated as of September 5, 2007
 
4848-3897-6769.8

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I
       
 
       
DEFINITIONS
    1  
 
       
ARTICLE II
       
REPRESENTATIONS, WARRANTIES AND COVENANTS
       
 
       
Section 2.01. Representation and Warranties of the Servicer and the Originator
    9  
Section 2.02. Affirmative Covenants of the Servicer and the Originator
    12  
Section 2.03. Negative Covenants of the Servicer and the Originator
    19  
Section 2.04. Representations and Warranties of the Seller and the Issuer
    20  
Section 2.05. Affirmative Covenants of the Seller and the Issuer
    23  
Section 2.06. Negative Covenants of the Seller and the Issuer
    26  
Section 2.07. Representations, Warranties and Covenants of Indenture Trustee
    27  
Section 2.08. [Reserved]
    29  
Section 2.09. Representations, Warranties and Covenants of Owner Trustee
    29  
 
       
ARTICLE III
       
THE POLICIES; REIMBURSEMENT
       
Section 3.01. Issuance of the Policies
    29  
Section 3.02. Payment of Fees and Premium
    31  
Section 3.03. Reimbursement and Additional Payment Obligation
    32  
Section 3.04. Indemnification; Limitation of Liability
    33  
Section 3.05. Payment Procedure
    36  
Section 3.06. Subrogation
    36  
 
       
ARTICLE IV
       
FURTHER AGREEMENTS
       
 
       
Section 4.01. Effective Date; Term of the Insurance Agreement
    36  
Section 4.02. Further Assurances and Corrective Instruments
    37  
Section 4.03. Obligations Absolute
    37  
Section 4.04. Assignments; Reinsurance; Third-Party Rights
    38  
Section 4.05. Liability of the Insurer
    39  
Section 4.06. Parties Will Not Institute Insolvency Proceedings
    40  
Section 4.07. Parties to Join in Enforcement Action
    40  
Section 4.08. Replacement Swap Agreement
    41  
 
       
ARTICLE V
       
DEFAULTS; REMEDIES
       
Section 5.01. Defaults
    41  
Section 5.02. Remedies; No Remedy Exclusive
    42  
Section 5.03. Waivers
    43  

4848-3897-6769.8

 



--------------------------------------------------------------------------------



 



              Page
ARTICLE VI
       
MISCELLANEOUS
       
 
       
Section 6.01. Amendments, Etc.
    43  
Section 6.02. Notices
    44  
Section 6.03. Severability
    45  
Section 6.04. Governing Law
    45  
Section 6.05. Consent to Jurisdiction
    45  
Section 6.06. Consent of the Insurer
    46  
Section 6.07. Counterparts
    46  
Section 6.08. Headings
    46  
Section 6.09. Trial by Jury Waived
    46  
Section 6.10. Limited Liability
    47  
Section 6.11. Entire Agreement
    47  
Section 6.12. Additional Covenant
    47  

4848-3897-6769.8
 ii 

 



--------------------------------------------------------------------------------



 



INSURANCE AGREEMENT
     THIS INSURANCE AGREEMENT (this “Insurance Agreement”), dated as of
September 5, 2007, is by and among SANTANDER AUTO DRIVE RECEIVABLES LLC, as
Seller (together with its permitted successors and assigns, the “Seller”),
SANTANDER CONSUMER USA INC., as Servicer under the Sale and Servicing Agreement
described below (together with its permitted successors and assigns, the
“Servicer”) and as Originator (the “Originator”), SANTANDER DRIVE AUTO
RECEIVABLES TRUST 2007-2, as Issuer (the “Issuer), MBIA INSURANCE CORPORATION
(the “Insurer”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee
(the “Indenture Trustee”), and U.S. BANK TRUST NATIONAL ASSOCIATION, not in its
individual capacity, but solely as Owner Trustee (the “Owner Trustee”).
     WHEREAS, the Indenture dated as of September 5, 2007 relating to the
Santander Drive Auto Receivables Trust 2007-2 $600,000,000 Class A Asset Backed
Notes, $103,000,000 Class A-1 5.8014% Asset Backed Notes, $128,000,000 Class A-2
LIBOR + .35% Asset Backed Notes, and $369,000,000 Class A-3 LIBOR + .80% Asset
Backed Notes (the “Obligations”), by and among the Issuer and the Indenture
Trustee (the “Indenture”) provides for, among other things, the issuance of the
Obligations and the Insurer has issued its note guaranty insurance policy (the
“Note Policy”) that guarantees certain payments on the Obligations and its
Interest Rate Swap Insurance Policy (the “Swap Policy” and together with the
Note Policy, the “Policies”) under which the Insurer has agreed to insure
certain amounts which may be due from the Issuer to the Swap Provider under the
Swap Agreement;
     WHEREAS, the Insurer shall be paid an insurance premium pursuant to the
Sale and Servicing Agreement, and the details of such premium are set forth
herein; and
     WHEREAS, the Seller, the Servicer, the Originator, and the Issuer have
undertaken certain obligations in consideration for the Insurer’s issuance of
the Policies;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     The terms defined in this Article I shall have the meanings provided herein
for all purposes of this Insurance Agreement, unless the context clearly
requires otherwise, in both singular and plural form, as appropriate. Unless the
context clearly requires otherwise, all capitalized terms used herein and not
otherwise defined in this Article I shall have the meanings assigned to them in
the Sale and Servicing Agreement. All words used herein shall be construed to be
of such gender or number as the circumstances require. This “Insurance
Agreement” shall mean this Insurance Agreement as a whole and as the same may,
from time to time hereafter, be amended, supplemented or modified. The words
“herein,” “hereby,” “hereof,” “hereto,” “hereinabove” and “hereinbelow,” and
words of similar import, refer to this Insurance
4848-3897-6769.8
  



--------------------------------------------------------------------------------



 



Agreement as a whole and not to any particular paragraph, clause or other
subdivision hereof, unless otherwise specifically noted.
     “Administration Agreement” means the Administration Agreement, dated as of
the September 5, 2007, among the Administrator, the Issuer and the Indenture
Trustee, as the same may be amended and supplemented from time to time.
     “Administrator” means Santander Consumer USA Inc., or any successor
Administrator under the Administration Agreement.
     “Business Day” means any day other than (a) a Saturday or a Sunday or (b) a
day on which banking institutions or trust companies located in the states of
California, Delaware, Minnesota, Texas or New York are authorized or obligated
by law, executive order, or governmental decree to be closed.
     “Charge-Off Policy” has the meaning assigned thereto in the Sale and
Servicing Agreement.
     “Code” means the Internal Revenue Code of 1986, including, unless the
context otherwise requires, the rules and regulations thereunder, as amended
from time to time.
     “Commission” means the Securities and Exchange Commission.
     “Contract Modification” means the revision of one or more material
provision of any Contract (including but not limited to the APR, the number or
amounts of the Contract Scheduled Payments, length of term, interest rate,
monthly payment date, scheduled payment, principal balance, or Financed Vehicle)
pursuant to an agreement between the Servicer and the related Obligor, the order
of a bankruptcy court or otherwise.
     “Contracts” means the Contracts as defined in the Sale and Servicing
Agreement.
     “Contribution Agreement” means that the Contribution Agreement dated as of
September 5, 2007 between the Seller and the Originator as the same may be
amended or supplemented from time to time in accordance with the terms thereof.
     “Cumulative Net Loss Rate Table” The levels set forth below for the periods
set forth below:

                      Collection Period No.   Collection Period Occurring In  
Reserve Event   Trigger Event
1 through 3
  August 2007-October 2007     3.19 %     4.29 %
4 through 6
  November 2007-January 2008     5.96 %     7.29 %
7
  February 2008     8.73 %     10.29 %
8 through 9
  March 2008-April 2008     9.23 %     10.29 %
10 through 12
  May 2008-July 2008     11.54 %     12.15 %
13 through 15
  August 2008-October 2008     13.12 %     14.50 %
16 through 18
  November 2008-January 2009     14.96 %     16.50 %
19
  February 2009     16.58 %     18.25 %
20 through 21
  March 2009-April 2009     17.08 %     18.25 %

4848-3897-6769.8

2



--------------------------------------------------------------------------------



 



                      Collection Period No.   Collection Period Occurring In  
Reserve Event   Trigger Event
22 through 24
  May 2009-July 2009     18.23 %     20.00 %
25 through 27
  August 2009-October 2009     18.88 %     21.25 %
28 through 30
  November 2009-January 2010     19.81 %     22.50 %
31
  February 2010     20.50 %     24.00 %
32 through 36
  March 2010-July 2010     21.00 %     24.00 %
37 through 43
  August 2010-February 2011     20.50 %     24.00 %
44 and thereafter
  March 2011 and thereafter     21.00 %     24.00 %

     “Cumulative Net Loss Ratio” means the ratio (expressed as a percentage) of
(i) the sum of the Principal Balances of Contracts that were charged-off in
accordance with the Charge-Off Policy for the period from the initial Cut-off
Date through the end of the related Collection Period reduced by the amount of
all Recoveries received by the Servicer during the period from the initial
Cut-off Date through the end of the related Collection Period to (ii) the
Original Pool Balance plus the aggregate Principal Balances of all Subsequent
Contracts as of their respective Cut-off Dates.
     “Date of Issuance” means the date on which the Policies are issued as
specified therein.
     “Deemed Cured” a Reserve Event shall be “Deemed Cured” when:
     (i) in the case of a Reserve Event described in clause (a) of the
definition thereof, the average Delinquency Ratio for the three Collection
Periods preceding such Distribution Date is less than or equal to the percentage
set forth for the applicable Distribution Date for two consecutive Distribution
Dates;
     (ii) in the case of a Reserve Event described in clause (b) of the
definition thereof, the Cumulative Net Loss Ratio is less than or equal to the
percentage set forth in the Cumulative Net Loss Table for the most recent
Collection Period ended; or
     (iii) in the case of any Reserve Event, the Class A Insurer has waived such
Reserve Event in writing.
     “Default” means any event which results, or which with the giving of notice
or the lapse of time or both would result, in an Event of Default.
     “Delinquency Rate Table” The levels set forth below for the periods set
forth below:

                              Reserve     Collection Period Number   Collection
Period Occurring In   Event   Trigger Event
1 through 6
  August 2007     6.42 %     6.42 %
7
  February 2008     6.84 %     6.84 %
8 through 9
  March 2008-April 2008     5.40 %     6.84 %
10 through 12
  May 2008-July 2008     5.93 %     7.47 %
13 through 15
  August 2008-October 2008     8.25 %     8.25 %
16 through 18
  November 2008-January 2009     9.13 %     9.30 %
19
  February 2009     9.30 %     9.51 %

4848-3897-6769.8

3



--------------------------------------------------------------------------------



 



                              Reserve     Collection Period Number   Collection
Period Occurring In   Event   Trigger Event
20 through 21
  March 2009-April 2009     7.80 %     9.51 %
22 through 24
  May 2009-July 2009     8.15 %     9.93 %
25 through 27
  August 2009-October 2009     9.80 %     9.93 %
28 through 30
  November 2009-January 2010     10.15 %     10.35 %
31
  February 2010     10.30 %     10.35 %
32 through 36
  March 1010-July 2010     8.80 %     10.35 %
37 through 43
  August 2010-February 2011     11.05 %     11.13 %
44 and thereafter
  March 2011 and thereafter     9.55 %     11.13 %

     “Delinquency Ratio” means a fraction (expressed as a percentage) calculated
as of the last day of the related Collection Period, the numerator of which is
the aggregate Principal Balance of all Delinquent Contracts, and the denominator
of which is the Pool Balance.
     “Delinquent Contract” means a Contract with respect to which any Contract
Scheduled Payment is greater than 60 days delinquent as of the last day of the
Collection Period preceding the related Distribution Date.
     “Due Date Change” means a change of the Obligor’s scheduled due date for
payment within a given month (i.e., from the 10th of each month to the 15th of
each month).
     “Event of Default” means any event of default specified in Section 5.01
hereof.
     “Fee Letter” means the Fee Letter from the Insurer to the Servicer, the
Issuer and Indenture Trustee, dated September 5, 2007.
     “Fiscal Agent” means the Fiscal Agent, if any, designated pursuant to the
terms of the Policies.
     “Gross Charge-Off Ratio” means the ratio expressed as a percentage, the
numerator of which is the aggregate Principal Balance of all Charged-Off
Contracts (measured as of the day on which each such Contract became a
Charged-Off Contract) since the Closing Date and the denominator of which is the
Original Pool Balance plus the aggregate Principal Balances of all Subsequent
Contracts as of their respective Cut-off Dates.
     “HB3” means House Bill No. 3 (signed by the Governor of the State of Texas
on May 19, 2006) and the corresponding sections of Title 2 of the Texas Tax Code
implementing House Bill No. 3 and the rules and regulations promulgated
thereunder implementing House Bill No. 3.
     “Indemnification Agreement” means the Indemnification Agreement dated as of
August 23, 2007 by and among the Insurer, the Originator and the Representative
of the Underwriters.
     “Indenture Trustee” means Wells Fargo Bank, National Association, a
national banking association, as trustee under the Indenture, and any successor
to the Indenture Trustee under the Indenture.
4848-3897-6769.8

4



--------------------------------------------------------------------------------



 



     “Investment Company Act” means the Investment Company Act of 1940,
including, unless the context otherwise requires, the rules and regulations
thereunder, as amended.
     “Late Payment Rate” means, for any date of determination, the rate of
interest equal to the highest “Prime” lending rate as set forth in The Wall
Street Journal plus 3%. The Late Payment Rate shall be computed on the basis of
a year of 365 days calculating the actual number of days elapsed. In no event
shall the Late Payment Rate exceed the maximum rate permissible under any
applicable law limiting interest rates.
     “Liabilities” shall have the meaning ascribed to such term in
Section 3.04(a) hereof.
     “Losses” means (i) any actual out-of-pocket loss paid by the Insurer or its
respective parents, subsidiaries and affiliates or any shareholder, director,
officer, employee, agent or any “controlling person” (as such term is used in
the Securities Act) of any of the foregoing, and (ii) any actual out-of-pocket
costs and expenses paid by such party, including reasonable fees and expenses of
its counsel, to the extent not paid, satisfied or reimbursed from funds provided
by any other Person (provided that the foregoing shall not create or imply any
obligation to pursue recourse against any such other Person).
     “Material Adverse Change” means, in respect of any Person, a material
adverse change in (i) the business, financial condition, results of operations
or properties of such Person or (ii) the ability of such Person to perform its
obligations under any of the Transaction Documents.
     “Modified Cumulative Net Loss Ratio” means as of any date, the ratio
(expressed as a percentage) of (i) the sum of (x) the Principal Balances of
Contracts that were charged-off in accordance with the Charge-Off Policy for the
period from the initial Cut-off Date through the end of the related Collection
Period reduced by the amount of all Recoveries received by the Servicer during
the period from the initial Cut-off Date through the end of the related
Collection Period, (y) 50% of the outstanding Principal Balance of all Contracts
that are greater than 60 days delinquent and (z) 50% of the outstanding
Principal Balance of all Contracts for which extensions or payment deferments
are in effect (whether granted by the Servicer during the related Collection
Period or an earlier Collection Period) to (ii) the Original Pool Balance plus
the aggregate Principal Balances of all Subsequent Contracts as of their
respective Cut-off Dates.
     “Monthly Net Loss Ratio” means the ratio (expressed as a percentage) of (i)
(a) the sum of the remaining Principal Balances of all Contracts that were
charged-off in accordance with the Charge-Off Policy, during the related
Collection Period minus (b) the amount of Recoveries received during such
Collection Period to (ii) the Pool Balance as of the last day of the immediately
preceding Collection Period.
     “Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation,
and any successor thereto, and, if such corporation shall for any reason no
longer perform the functions of a securities rating agency, “Moody’s” shall be
deemed to refer to any other nationally recognized rating agency designated by
the Insurer.
     “Obligor” means the obligor under each Contract, including any guarantor of
such obligor and their respective successors.
4848-3897-6769.8

5



--------------------------------------------------------------------------------



 



     “Offering Document” means the Preliminary Prospectus Supplement dated
August 22, 2007, the Prospectus Supplement dated August 23, 2007 and the
Prospectus dated August 6, 2007 relating to the Notes, and any amendment or
supplement thereto and any other offering document relating to the Notes
prepared by the Seller, the Servicer, the Originator, or the Issuer that makes
reference to the Policies.
     “Owners” means registered holders of Obligations.
     “Person” means an individual, joint stock company, trust, unincorporated
association, joint venture, corporation, business or owner trust, limited
liability company, partnership or other organization or entity (whether
governmental or private).
     “Premium” means the premium payable in accordance with Section 3.02(b)
hereof.
     “Premium Percentage” shall have the meaning ascribed to such term in the
Fee Letter.
     “Replacement Swap Agreement” means any replacement Swap Agreement entered
into at the direction of the Insurer pursuant to Section 4.08 of this Agreement.
     “Reported Company Financial Statements” means, with respect to the
Servicer, the audited, consolidated balance sheets and the statements of income,
retained earnings and cash flows and the auditor’s opinion letter and all notes
thereto which have been provided to the Insurer.
     “Representative of the Underwriters” means Wachovia Capital Markets, LLC.
     “Reserve Event” shall occur, with respect to any Distribution Date, when
any of:
     (a) the average Delinquency Ratio for the three Collection Periods
preceding such Distribution Date exceeds the percentage set forth in the
Delinquency Rate Table for the given Distribution Date, or
     (b) the Cumulative Net Loss Ratio exceeds the percentage set forth in the
Cumulative Net Loss Rate Table for the given Distribution Date.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto, and, if such corporation
shall for any reason no longer perform the functions of a securities rating
agency, “S&P” shall be deemed to refer to any other nationally recognized rating
agency designated by the Insurer.
     “Sale and Servicing Agreement” means the Sale and Servicing Agreement dated
as of September 5, 2007, among the Servicer, the Issuer, the Seller, and the
Indenture Trustee, as the same may be amended or supplemented from time to time
in accordance with the terms thereof.
     “Securities Act” means the Securities Act of 1933, including, unless the
context otherwise requires, the rules and regulations thereunder, as amended
from time to time.
4848-3897-6769.8

6



--------------------------------------------------------------------------------



 



     “Securities Exchange Act” means the Securities and Exchange Act of 1934,
including, unless the context otherwise requires, the rules and regulations
thereunder, as amended from time to time.
     “Swap Agreement” means the Master Agreement dated as of September 5, 2007
between the Issuer and the Swap Provider, the Schedule thereto, and (1) Swap
Transaction Confirmation bearing Ref. No. 594364.21 dated September 5, 2007 and
(2) Swap Transaction Confirmation bearing Ref. No. 594363.21 dated September 5,
2007, which are the subject of the Swap Policy.
     “Swap Policy” shall have the meaning ascribed thereto in the recitals to
this Agreement.
     “Swap Provider” means Banco Santander, S.A.
     “Tangible Net Worth” means, with respect to any Person, the difference
between:
     (A) the tangible assets of such Person and its Affiliates and subsidiaries
calculated in accordance with GAAP, including 100% of any additional equity
contributions, as reduced by adequate reserves in each case where a reserve is
appropriate; and
     (B) all indebtedness, including subordinated debt, of such Person and its
Affiliates and its subsidiaries; provided, however, that: (i) intangible assets
such as patents, trademarks, trade names, copyrights, licenses, good will,
organization costs, advances or loans to, or receivables from directors,
officers, employees or affiliates, prepaid assets, amounts relating to covenants
not to compete, pension assets, deferred charges or treasury stock of any
securities unless the same are readily marketable in the United States of
America or are entitled to be used as a credit against federal income tax
liabilities, shall not be included in the calculation of (A) above; and
(ii) securities included as tangible assets shall be valued at their current
market price or costs, whichever is lower; and (iii) any write-up in book value
of any assets shall not be taken into account.
     “Term of the Insurance Agreement” shall be determined as provided in
Section 4.01 hereof.
     “Transaction” means the transactions contemplated by the Transaction
Documents, including the transactions described in the Offering Document.
     “Transaction Documents” has the meaning assigned to such term in the Sale
and Servicing Agreement.
     “Transaction Parties” means, collectively, the Originator, the Servicer,
the Seller and the Issuer.
     “Trigger Event” means the occurrence of any one of the following:
     1. The insolvency of any of the Transaction Parties.
4848-3897-6769.8

7



--------------------------------------------------------------------------------



 



     2. The occurrence of a default or a breach of any representation, warranty,
or covenant under any of the Transaction Documents by any of the Transaction
Parties which continues unremedied for a period of 30 days after such
Transaction Party becomes aware of such default, or breach or other written
notice of such default or breach shall have been given to such Transaction
Party.
     3. A payment under the Policies is made by Insurer.
     4. The cessation of a valid perfected first priority security interest in
the Trust Property in favor of the Indenture Trustee on behalf of the
Noteholders, the Reserve Account Letter of Credit Bank or the Insurer.
     5. Both (i) the average Delinquency Ratio for the most current three months
exceeds the percentage set forth in the Delinquency Rate Table for the given
Distribution Date and (ii) the Modified Cumulative Net Loss Ratio exceeds the
level specified in such period in the Cumulative Net Loss Table.
     6. The Cumulative Net Loss Ratio exceeds the level specified for the
related Collection Period in the Cumulative Net Loss Table.
     7. The average Extension Ratio for the three Collection Periods preceding
the date of determination (including any Collection Period ending on such date)
exceeds 4.0% and the Servicer fails to purchase as of the Business Day preceding
the Determination Date prior to the next Payment Date a sufficient amount of
previously extended Contracts pursuant to Section 3.6 of the Sale and Servicing
Agreement so as to reduce the Extension Ratio below 4.0%.
     8. The Servicer’s Tangible Net Worth is less than $50,000,000 plus 50% of
the Servicer’s cumulative after tax net income after December 31, 2004 as
determined on a quarterly basis (beginning with the quarter ending December 31,
2006) in accordance with generally accepted accounting principles and audited
annually, but without taking into account any reduction for net losses during
such period; provided, however, that the Trigger Event in this clause 8 shall be
applicable only if Banco Santander, S.A. does not, directly or indirectly, own
at least 51% of the equity interest in the Servicer.
     9. The Servicer realizes a net loss as determined in accordance with
generally accepted accounting principles in each of any two consecutive
quarters.
     10. A final, non-appealable judgment shall be entered against, or
settlements by any of the Transaction Parties by a court of competent
jurisdiction assessing monetary damages in excess of $1 million and, in the case
of a judgment, such judgment shall not have been discharged or stayed within
60 days.
     11. Except as permitted by the Transaction Documents, the Servicer shall
make any assignment of any of its rights or obligations under the Transaction
Documents or any attempt to make such an assignment without the express written
consent of the Insurer.
4848-3897-6769.8

8



--------------------------------------------------------------------------------



 



     12. The Internal Revenue Service or Pension Benefit Guaranty Corporation
files notice of a lien with regard to any assets of the Trust Property and such
lien is not released within five Business Days of such notice.
     13. The Servicer (and its affiliates) shall fail to maintain at least one
uninsured warehouse line of credit for the funding of prime, sub-prime and
non-prime automotive contracts in accordance with the Originator’s credit
policies for such contracts in an aggregate amount equal to at least
$75 million.
     14. [Reserved.]
     15. Banco Santander, S.A. fails to own, directly or indirectly, at least
51% of the equity interest in the Servicer.
     16. The Servicer or any of its affiliates or subsidiaries is in default
under any indebtedness having an outstanding principal amount of $1 million or
more.
provided, however, the Insurer has the right to waive any Trigger Event other
than those events described in paragraphs 1, 2, 4, 11, or 12 above.
     “Underwriting Agreement” means the Underwriting Agreement dated August 23,
2007 among the Representative of the Underwriters, the Seller, the Issuer and
the Originator with respect to the offer and sale of the Obligations, as the
same may be amended from time to time.
ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Section 2.01. Representation and Warranties of the Servicer and the
Originator. The Servicer and the Originator represent, warrant and covenant as
of the Date of Issuance, each solely as to those matters relating to itself, as
follows:
     (a) Due Organization and Qualification. The Servicer and the Originator are
each a corporation duly organized, validly existing and in good standing under
the laws of its respective jurisdiction of organization. Each of the Servicer
and the Originator is duly qualified to do business, is in good standing and has
obtained all licenses, permits, charters, registrations and approvals (together,
“approvals”) necessary for the conduct of its business as currently conducted
and as described in the Offering Document and the performance of its obligations
under the Transaction Documents, in each jurisdiction in which the failure to be
so qualified or to obtain such approvals would render any Transaction Document
unenforceable in any respect or would have a material adverse effect upon the
Transaction, the Owners or the Insurer.
     (b) Power and Authority. Each of the Servicer and the Originator has all
requisite power and authority to conduct its business as currently conducted
and, as described in the Offering Document, to execute, deliver and perform its
obligations under the Transaction Documents and to consummate the Transaction.
4848-3897-6769.8

9



--------------------------------------------------------------------------------



 



     (c) Due Authorization. The execution, delivery and performance of each of
the Transaction Documents to which it is a party by the Servicer and the
Originator have been duly authorized by all requisite action and do not require
any additional approvals or consents, or other action by or any notice to or
filing with any Person, including, without limitation, any governmental entity
or the Servicer’s or the Originator’s shareholders which have not previously
been obtained or given by the Servicer or the Originator.
     (d) Noncontravention. Neither the execution and delivery of the Transaction
Documents by the Servicer or the Originator, the consummation of the
transactions contemplated thereby nor the satisfaction of the terms and
conditions of the Transaction Documents:
     (i) conflicts with or results in any breach or violation of any provision
of the organizational documents, as applicable, of the Servicer or the
Originator, or any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award currently in effect having applicability to the
Servicer or the Originator or any of their material properties, including
regulations issued by an administrative agency or other governmental authority
having supervisory powers over the Servicer or the Originator;
     (ii) constitutes a default by the Servicer or the Originator under or a
breach of any provision of any loan agreement, mortgage, indenture or other
agreement or instrument to which the Servicer or the Originator is a party or by
which any of its or their respective properties, which are individually or in
the aggregate material to the Servicer or the Originator, is or may be bound or
affected; or
     (iii) results in or requires the creation of any lien upon or in respect of
any assets of the Servicer or the Originator, except as contemplated by the
Transaction Documents.
     (e) Legal Proceedings. There is no action, proceeding or investigation by
or before any court, governmental or administrative agency or arbitrator against
or affecting the Servicer or the Originator or any of its or their subsidiaries,
or any properties or rights of the Servicer or the Originator or any of its or
their subsidiaries, pending or, to the Servicer’s or the Originator’s knowledge
after reasonable inquiry, threatened, which, in any case, could reasonably be
expected to result in a Material Adverse Change with respect to the Servicer or
the Originator.
     (f) Valid and Binding Obligations. The Obligations, when executed,
authenticated and issued in accordance with the Indenture, and the Transaction
Documents (other than the Obligations), when executed and delivered by the
Servicer and the Originator, will constitute the legal, valid and binding
obligations of the Servicer and the Originator, as applicable, enforceable in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and general equitable principles and
public policy considerations as to rights of indemnification for
4848-3897-6769.8

10



--------------------------------------------------------------------------------



 



violations of federal securities laws. Neither the Servicer nor the Originator
will at any time in the future deny that the Transaction Documents constitute
the legal, valid and binding obligations of the Servicer and the Originator, as
applicable.
     (g) Financial Statements. The Reported Company Financial Statements, copies
of which have been furnished to the Insurer, (i) are, as of the dates and for
the periods referred to therein, complete and correct in all material respects,
(ii) present fairly the financial condition and results of operations of the
companies reported therein as of the dates and for the periods indicated and
(iii) have been prepared in accordance with generally accepted accounting
principles consistently applied, except as noted therein (subject as to interim
statements to normal year-end adjustments). Since the date of the most recent
Reported Company Financial Statements, there has been no Material Adverse Change
in such conditions or operations. Except as disclosed in the Reported Company
Financial Statements, the Servicer and the Originator are not subject to any
contingent liabilities or commitments that, individually or in the aggregate,
have a material possibility of causing a Material Adverse Change in respect of
the Servicer or the Originator.
     (h) Compliance With Law, Etc. No practice, procedure or policy employed, or
proposed to be employed, by the Servicer or the Originator in the conduct of its
business violates any law, regulation, judgment, agreement, order or decree
applicable to any of them that, if enforced, could reasonably be expected to
result in a Material Adverse Change with respect to the Servicer or the
Originator. The Servicer and the Originator are not in breach of or in default
under any applicable law or administrative regulation of its respective
jurisdiction of incorporation, or any department, division, agency or
instrumentality thereof or of the United States or any applicable judgment or
decree or any loan agreement, note, resolution, certificate, agreement or other
instrument to which the Servicer or the Originator is a party or is otherwise
subject which, if enforced, would have a material adverse effect on the ability
of the Servicer or the Originator, as the case may be, to perform its respective
obligations under the Transaction Documents.
     (i) Taxes. The Servicer, the Originator, and the Servicer’s and the
Originator’s parent company or companies have filed prior to the date hereof all
federal and state tax returns that are required to be filed and paid all taxes,
including any assessments received by them that are not being contested in good
faith, to the extent that such taxes have become due, except for any failures to
file or pay that, individually or in the aggregate, would not result in a
Material Adverse Change with respect to the Servicer or the Originator.
     (j) Accuracy of Information. Neither the Transaction Documents, nor other
information relating to the Contracts, the operations of the Servicer or the
Originator (including servicing or origination of the loans or the financial
condition of the Servicer or the Originator (collectively, the “Documents”), as
amended, supplemented or superseded, furnished to the Insurer by the Servicer or
the Originator contain any statement of a material fact by the Servicer or the
Originator which was untrue or misleading in any material adverse respect when
made. Neither the Servicer nor the
4848-3897-6769.8

11



--------------------------------------------------------------------------------



 



Originator has any knowledge of circumstances that could reasonably be expected
to cause a Material Adverse Change with respect to the Servicer or the
Originator. Since the furnishing of the Documents, there has been no change nor
any development or event involving a prospective change known to the Servicer or
the Originator that would render any of the Documents untrue or misleading in a
material respect.
     (k) Compliance With Securities Laws. The offer and sale of the Obligations
comply in all material respects with all requirements of law, including all
registration requirements of applicable securities laws. Without limitation of
the foregoing, the Offering Document does not contain any untrue statement of a
material fact and does not omit to state a material fact necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading; provided, however, that no representation is made with
respect to the information in the Offering Document set forth under the heading
“THE NOTE POLICY AND THE INSURER” or the consolidated financial statements of
the Insurer incorporated by reference in the Offering Document. Neither the
offer nor the sale of the Obligations has been or will be in violation of the
Securities Act or any other federal or state securities laws. The Issuer and the
Seller are not required to be registered as an “investment company” under the
Investment Company Act.
     (l) Transaction Documents. Each of the representations and warranties of
the Servicer and the Originator contained in the Transaction Documents is true
and correct in all material respects, and the Servicer and the Originator hereby
make each such representation and warranty to, and for the benefit of, the
Insurer as if the same were set forth in full herein.
     (m) Solvency. The Servicer and the Originator are solvent and will not be
rendered insolvent by the Transaction and, after giving effect to the
Transaction, neither the Servicer nor the Originator will be left with an
unreasonably small amount of capital with which to engage in its business, nor
does the Servicer nor the Originator intend to incur, or believe that it has
incurred, debts beyond its ability to pay as they mature. Neither the Servicer
nor the Originator contemplates the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of the Servicer
or the Originator or any of their assets.
     (n) Principal Place of Business; Jurisdiction of Organization. The
principal place of business of the Servicer is located in Dallas, Texas. The
Servicer is a limited partnership organized in Delaware. “Santander Consumer USA
Inc.” is the correct legal name of the Servicer indicated on the public records
of the Servicer’s jurisdiction of organization which shows the Servicer to be
organized.
     Section 2.02. Affirmative Covenants of the Servicer and the Originator. The
Servicer and the Originator hereby agree, each solely to those matters relating
to itself, that during the Term of the Insurance Agreement, unless the Insurer
shall otherwise expressly consent in writing:
4848-3897-6769.8

12



--------------------------------------------------------------------------------



 



     (a) Compliance With Agreements and Applicable Laws. The Servicer and the
Originator shall not be in default under the Transaction Documents and shall
comply with all material requirements of any law, rule or regulation applicable
to it. Neither the Servicer nor the Originator shall agree to any amendment to
or modification of the terms of any Transaction Documents unless the Insurer
shall have given its prior written consent.
     (b) Maintaining Existence. The Servicer, its successors and assigns, the
Originator, and its successors and assigns shall maintain their respective
existence and shall at all times continue to be duly organized under the laws of
its respective jurisdiction of organization and duly qualified and duly
authorized (as described in subsections 2.01(a), (b) and (c) hereof) and shall
conduct its business in accordance with the terms of its organizational
documents.
     (c) Financial Statements; Accountants’ Reports; Other Information. The
Servicer and the Originator shall keep or cause to be kept in reasonable detail
books and records of account of their assets and business, including, but not
limited to, books and records relating to the Transaction. The Servicer shall
furnish or cause to be furnished to the Insurer:
     (i) Annual Financial Statements. As soon as available, and in any event
within 120 days after the close of each fiscal year of the Servicer, the audited
consolidated balance sheets of the Servicer and its subsidiaries as of the end
of such fiscal year and the related audited consolidated statements of income,
changes in shareholders’ equity and cash flows for such fiscal year, all in
reasonable detail and stating in comparative form the respective figures for the
corresponding date and period in the preceding fiscal year, prepared in
accordance with generally accepted accounting principles, consistently applied,
and accompanied by the audit opinion of the Servicer’s independent accountants
(which shall be a nationally recognized independent public accounting firm) and
by the certificate specified in Section 2.02(e) hereof.
     (ii) Quarterly Financial Statements. As soon as available, and in any event
within 90 days after each of the first three fiscal quarters of each fiscal year
of the Servicer, the unaudited consolidated balance sheets of the Servicer, and
its subsidiaries as of the end of such fiscal quarter and the related unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows for such fiscal quarter, all in reasonable detail and stating in
comparative form the respective figures for the corresponding date and period in
the preceding fiscal year, prepared in accordance with generally accepted
accounting principles, consistently applied, and accompanied by the certificate
specified in Section 2.02(e) hereof.
     (iii) Initial and Continuing Reports. On or before the Date of Issuance,
the Servicer will provide the Insurer a copy of the magnetic tape to be
delivered to the Indenture Trustee on the Closing Date setting forth as to each
Contract, the information required to be included in the Schedule of Contracts
relating to the
4848-3897-6769.8

13



--------------------------------------------------------------------------------



 



Initial Contracts. Thereafter, the Servicer shall deliver to the Insurer not
later than 12:00 noon, New York City time, on each Determination Date the report
required by Section 3.8 of the Sale and Servicing Agreement.
     (iv) Computer Diskette. Beginning in September 2007, the Servicer will
deliver to the Insurer on a quarterly basis, a computer diskette containing a
quarterly summary of the information provided to the Insurer pursuant to clause
(iii) of this subsection 2.02(c) and also containing information similar to the
information provided in the Schedule of Contracts.
     (v) Certain Information. Upon the reasonable request of the Insurer, the
Servicer and the Originator shall promptly provide copies of any requested proxy
statements, financial statements, reports and registration statements which the
Servicer or the Originator files with, or delivers to, the Commission or any
national securities exchange.
     (vi) Other Information. Promptly upon receipt thereof, copies of all
schedules, financial statements or other similar reports delivered to or by the
Servicer and the Originator pursuant to the terms of the Sale and Servicing
Agreement and, promptly upon request, such other data as the Insurer may
reasonably request.
     All financial statements specified in clauses (i) and (ii) of this
subsection 2.02(c) shall be furnished in consolidated form for the Servicer and
all its subsidiaries in the event the Servicer shall consolidate its financial
statements with its subsidiaries.
     The Insurer agrees that it and its agents, accountants and attorneys shall
keep confidential all financial statements, reports and other information
delivered by the Servicer or the Originator pursuant to this subsection 2.02(c)
to the extent provided in subsection 2.02(f) hereof.
     (d) Reports Reflecting Contract Changes. The Servicer shall, on or before
each Determination Date, provide the Insurer with a written report reflecting
(i) the number and aggregate Principal Balance of any Contracts that were the
subject of an extension or payment deferment during the related Collection
Period, (ii) the number and aggregate Principal Balance of Contracts that were
the subject of a Contract Modification (other than an extension, payment
deferment or Due Date Change) and (iii) the number and aggregate Principal
Balance of any Contracts that were the subject of Due Date Changes.
     (e) Compliance Certificate. The Servicer shall deliver to the Insurer,
concurrently with the delivery of the financial statements required pursuant to
subsection 2.02(c)(i) and (ii) hereof, one or more certificates signed by an
officer of the Servicer, authorized to execute such certificates on behalf of
the Servicer stating that:
     (i) a review of the Servicer performance under the Transaction Documents
during such period has been made under such officer’s supervision;
4848-3897-6769.8

14



--------------------------------------------------------------------------------



 



     (ii) to the best of such individual’s knowledge following reasonable
inquiry, no Default or Event of Default has occurred, or if a Default or Event
of Default has occurred, specifying the nature thereof and, if the Servicer has
a right to cure pursuant to Section 7.1 of the Sale and Servicing Agreement,
stating in reasonable detail (including, if applicable, any supporting
calculations) the steps, if any, being taken by the Servicer to cure such
Default or Event of Default or to otherwise comply with the terms of the
agreement to which such Default or Event of Default relates;
     (iii) the attached financial statements submitted in accordance with
subsection 2.02(c)(i) or (ii) hereof, as the case may be, are complete and
correct in all material respects and present fairly the financial condition and
results of operations of the Servicer as of the dates and for the periods
indicated, in accordance with generally accepted accounting principles
consistently applied; and
     (iv) the Servicer has in full force and effect a blanket fidelity bond (or
direct surety bond) and an errors and omissions insurance policy in accordance
with the terms and requirements of Section 3.12 of the Sale and Servicing
Agreement.
     (f) Access to Records; Discussions With Officers and Accountants. On an
annual basis, or upon the occurrence of a Material Adverse Change, the Servicer
or the Originator shall, upon the reasonable request of the Insurer, permit the
Insurer or its authorized agents:
     (i) to inspect the books and records of the Servicer and the Originator as
they may relate to the Obligations, the obligations of the Servicer or the
Originator under the Transaction Documents, and the Transaction;
     (ii) to discuss the affairs, finances and accounts of the Servicer or the
Originator with the chief operating officer and the chief financial officer of
the Servicer or the Originator, as the case may be; and
     (iii) with the Servicer’s or the Originator’s consent, as applicable, which
consent shall not be unreasonably withheld, to discuss the affairs, finances and
accounts of the Servicer or the Originator with the Servicer’s or the
Originator’s independent accountants, provided that an officer of the Servicer
or the Originator shall have the right to be present during such discussions.
     Such inspections and discussions shall be conducted during normal business
hours and shall not unreasonably disrupt the business of the Servicer or the
Originator. The books and records of the Servicer shall be maintained at the
address of the Servicer designated herein for receipt of notices, unless the
Servicer shall otherwise advise the parties hereto in writing, and the books and
records of the Originator shall be maintained at the addresses of the Originator
designated herein for receipt of notices, unless the Originator shall otherwise
advise the parties hereto in writing.
4848-3897-6769.8

15



--------------------------------------------------------------------------------



 



     The Insurer agrees that it and its shareholders, directors, agents,
accountants and attorneys shall keep confidential any matter of which it becomes
aware through such inspections or discussions (unless readily available from
public sources), except as may be otherwise required by regulation, law or court
order or requested by appropriate governmental authorities or as necessary to
preserve its rights or security under or to enforce the Transaction Documents,
provided that the foregoing shall not limit the right of the Insurer to make
such information available to its regulators, securities rating agencies,
reinsurers, credit and liquidity providers, counsel and accountants.
     (g) Notice of Material Events. The Servicer and the Originator shall be
obligated (which obligation shall be satisfied as to each if performed by the
Servicer or the Originator) promptly to inform the Insurer in writing of the
occurrence of any of the following only to the extent any of the following
relate to it and only to the extent each has actual knowledge, notice or reason
to know of such event:
     (i) the submission of any claim or the initiation or threat of any legal
process, litigation or administrative or judicial investigation, or rule making
or disciplinary proceeding by or against the Servicer or the Originator that
(A) could be required to be disclosed to the Commission or to the Servicer’s or
the Originator’s shareholders or (B) could result in a Material Adverse Change
with respect to the Servicer or the Originator, or the promulgation of any
proceeding or any proposed or final rule which would result in a Material
Adverse Change with respect to the Servicer or the Originator;
     (ii) the submission of any claim or the initiation or threat of any legal
process, litigation or administrative or judicial investigation in any federal,
state or local court or before any arbitration board, or any such proceeding
threatened by any government agency, which, if adversely determined, would
result in a Material Adverse Change with respect to the Issuer, the Seller, the
Owners or the Insurer.
     (iii) any change in the location of the Servicer’s or the Originator’s
principal offices or any change in the location of the Servicer’s or the
Originator’s books and records, jurisdiction of organization, legal name as
indicated on the public records of the Servicer’s or the Originator’s
jurisdiction of organization which shows the Servicer or the Originator to be
organized;
     (iv) the occurrence of any Default or Event of Default or of any Material
Adverse Change;
     (v) the commencement of any proceedings by or against the Servicer or the
Originator under any applicable bankruptcy, reorganization, liquidation,
rehabilitation, insolvency or other similar law now or hereafter in effect or of
any proceeding in which a receiver, liquidator, conservator, trustee or similar
official shall have been, or may be, appointed or requested for the Servicer or
the Originator or any of its or their assets;
4848-3897-6769.8

16



--------------------------------------------------------------------------------



 



     (vi) the receipt of notice that (A) the Servicer or the Originator is being
placed under regulatory supervision, (B) any license, permit, charter,
registration or approval necessary for the conduct of the Servicer’s or the
Originator’s business is to be, or may be suspended or revoked, or (C) the
Servicer or the Originator is to cease and desist any practice, procedure or
policy employed by the Servicer or the Originator in the conduct of its
business, and such cessation may result in a Material Adverse Change with
respect to the Servicer or the Originator; or
     (vii) the occurrence of any Trigger Event or Reserve Event.
     (h) Financing Statements and Further Assurances. The Servicer will cause to
be filed all necessary financing statements or other instruments, and any
amendments or continuation statements relating thereto, necessary to be kept and
filed in such manner and in such places as may be required by law to preserve
and protect fully the interest of the Indenture Trustee in the Trust Property.
The Servicer and the Originator shall, upon the request of the Insurer, from
time to time, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered, within ten days of such request, such amendments
hereto and such further instruments and take such further action as may be
reasonably necessary to effectuate the intention, performance and provisions of
the Transaction Documents. In addition, each of the Servicer and the Originator
agree to cooperate with S&P and Moody’s in connection with any review of the
Transaction that may be undertaken by S&P or Moody’s after the date hereof and
to provide all information reasonably requested by S&P or Moody’s.
     (i) Maintenance of Licenses. The Servicer and the Originator, respectively,
or any successors thereof shall maintain all licenses, permits, charters and
registrations which are material to the conduct of its business.
     (j) Redemption of Obligations. The Servicer shall instruct the Indenture
Trustee, upon redemption, or payment, of all of the Obligations pursuant to the
Indenture, to furnish to the Insurer a notice of such redemption and, upon a
redemption, or payment, of all of the Obligations to surrender the Note Policy
to the Insurer for cancellation.
     (k) Disclosure Document. Each Offering Document delivered with respect to
the Notes shall clearly disclose that the Note Policy is not covered by the
property/casualty insurance security fund specified in Article 76 of the New
York Insurance Law.
     (l) Third-Party Beneficiary. The Servicer and the Originator agree that the
Insurer shall have all rights of a third-party beneficiary of, and pursuant to,
the Servicer’s and the Originator’s agreements under any of the Transaction
Documents (other than the Underwriting Agreement) and hereby incorporate and
restate their representations, warranties and covenants as set forth therein for
the benefit of the Insurer.
     (m) Servicing of Contracts. The Servicer shall perform such actions with
respect to the Contracts as are provided to be performed by it in the Sale and
Servicing
4848-3897-6769.8

17



--------------------------------------------------------------------------------



 



Agreement. The Servicer will provide the Insurer with prior written notice of
any change or amendment to any Transaction Document as currently in effect.
     (n) Maintenance of Interest. On or before each March 30 beginning in 2008,
so long as any of the Obligations are outstanding, the Servicer shall furnish to
the Insurer and the Indenture Trustee an officers’ certificate either stating
that such action has been taken with respect to the recording, filing,
rerecording and refiling of any financing statements and continuation statements
as is necessary to maintain the interest of the Indenture Trustee in the Trust
Property created by the Indenture and reciting the details of such action or
stating that no such action is necessary to maintain such interests. Such
officers’ certificate shall also describe the recording, filing, rerecording and
refiling of any financing statements and continuation statements that will be
required to maintain the interest of the Indenture Trustee in the Trust Property
until the date such next officers’ certificate is due. The Servicer will use its
best efforts to cause any necessary recordings or filings to be made with
respect to the Trust Property.
     (o) Closing Documents. The Servicer shall provide or cause to be provided
to the Insurer a bound volume or volumes of the Transaction Documents and an
executed original copy of each document executed in connection with the
Transaction within 60 days after the date of closing.
     (p) Preference Payments. With respect to any Preference Amount (as defined
in the Note Policy), the Servicer shall provide to the Insurer upon the request
of the Insurer:
     (i) a certified copy of the final nonappealable order of a court having
competent jurisdiction ordering the recovery by a trustee in bankruptcy as
avoidable preference amounts included in previous distributions under
Section 4.4 of the Sale and Servicing Agreement to any Owner pursuant to the
United States Bankruptcy Code, 11 U.S.C. §§101 et seq., as amended (the
“Bankruptcy Code”);
     (ii) an opinion of counsel satisfactory to the Insurer, and upon which the
Insurer shall be entitled to rely, stating that such order is final and is not
subject to appeal;
     (iii) an assignment in such form as reasonably required by the Insurer,
irrevocably assigning to the Insurer all rights and claims of the Servicer, the
Indenture Trustee, the Owner Trustee and any Owner relating to or arising under
the Contract against the debtor which made such preference payment or otherwise
with respect to such preference amount; and
     (iv) appropriate instruments to effect (when executed by the affected
party) the appointment of the Insurer as agent for the Indenture Trustee and any
Owner in any legal proceeding relating to such preference payment being in a
form satisfactory to the Insurer.
     (q) Santander Consumer USA Inc. To Be Sole Member. Santander Consumer USA
Inc. shall be the sole member of the Seller while any of the Obligations
4848-3897-6769.8

18



--------------------------------------------------------------------------------



 



are outstanding. Santander Consumer USA Inc. shall not sell, pledge or otherwise
transfer such membership interest without the prior written consent of the
Insurer.
     (r) Texas Margin Tax. In the event that a tax is levied or assessed upon
the Issuer or upon all or part of the Trust Estate under HB3, which tax becomes
due and payable by the Issuer, the Originator covenants and agrees to pay such
tax to the applicable taxing authority on behalf of the Issuer when and as due
and payable by the Issuer. Notwithstanding anything to the contrary contained
herein, nothing in this Insurance Agreement should be read to imply that the
Issuer is doing business in Texas, has sufficient nexus with Texas in order for
HB3 to apply to the Issuer or is otherwise subject to the tax described in HB3.
     Section 2.03. Negative Covenants of the Servicer and the Originator. The
Servicer and the Originator hereby agree, each solely as to those matters which
relate to itself, that during the Term of the Insurance Agreement, unless the
Insurer shall otherwise expressly consent in writing:
     (a) Impairment of Rights. Neither the Servicer nor the Originator shall
take any action, or fail to take any action, if such action or failure to take
action may result in a material adverse change as described in clause (ii) of
the definition of Material Adverse Change with respect to the Servicer or the
Originator, or may interfere with the enforcement of any rights of the Insurer
under or with respect to the Transaction Documents. The Servicer or the
Originator shall give the Insurer written notice of any such action or failure
to act on the earlier of: (i) the date upon which any publicly available filing
or release is made with respect to such action or failure to act or
(ii) promptly prior to the date of consummation of such action or failure to
act. The Servicer and the Originator shall furnish to the Insurer all
information requested by it that is reasonably necessary to determine compliance
with this subsection (a).
     (b) Adverse Selection Procedure. The Servicer and the Originator will not
use any adverse selection procedure in selecting the Contracts to be transferred
to the Indenture Trustee from the outstanding loans that qualify under the Sale
and Servicing Agreement for inclusion in the Trust Property.
     (c) Waiver, Amendments, Etc. Neither the Servicer nor the Originator shall
waive, modify or amend, or consent to any waiver, modification or amendment of,
any of the terms, provisions or conditions of any of the Transaction Documents
without the prior written consent of the Insurer.
     (d) Contracts; Charge-off Policy. Except as otherwise permitted in the
Indenture, the Servicer and the Originator, shall not alter or amend any
Contract, their respective collection policies or their respective charge-off
policies in a manner that materially adversely affects the Insurer unless the
Insurer shall have previously given its consent, which consent shall not be
unreasonably withheld.
     (e) Lockbox Arrangements. The Servicer and the Originator shall not alter
or modify the lockbox or collection account arrangements that are in effect as
of the Closing
4848-3897-6769.8

19



--------------------------------------------------------------------------------



 



Date relating to collection of payments on the Contracts without prior written
notice to the Insurer.
     (f) Organizational Documents. Without the prior written consent of the
Insurer, the Servicer and the Originator will not cause or permit any amendment
to the (i) Certificate of Limited Partnership of, or the Agreement of Limited
Partnership of, Drive Residual Holdings LP or (ii) Certificate of Formation of,
or the Limited Liability Company Agreement of, Drive Residual Holdings GP LLC.
     Section 2.04. Representations and Warranties of the Seller and the Issuer.
As of the Date of Issuance, the Seller and the Issuer represent, warrant and
covenant each solely as to those matters relating to itself, as follows:
     (a) Due Organization and Qualification. The Seller is a limited liability
company and the Issuer is a statutory trust, and each are duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization. The Seller and the Issuer are duly qualified to do business, are
in good standing and have obtained all licenses, permits, charters,
registrations and approvals (together, “approvals”) necessary for the conduct of
its respective business as currently conducted and as described in the Offering
Document and the performance of its respective obligations under the Transaction
Documents to which it is a party, in each jurisdiction in which the failure to
be so qualified or to obtain such approvals would render any Transaction
Document to which it is a party unenforceable in any respect or would have a
material adverse effect upon the Transaction, the Owners or the Insurer.
     (b) Power and Authority. The Seller and the Issuer have all necessary power
and authority to conduct its respective business as currently conducted and, as
described in the Offering Document, to execute, deliver and perform its
respective obligations under the Transaction Documents to which it is a party
and to consummate the Transaction.
     (c) Due Authorization. The execution, delivery and performance of the
Transaction Documents by the Seller and the Issuer have been duly authorized by
all necessary corporate action and do not require any additional approvals or
consents, or other action by or any notice to or filing with any Person,
including, without limitation, any governmental entity or the Seller’s members
or the Issuer’s owners, which have not previously been obtained or given by the
Seller or the Issuer.
     (d) Noncontravention. Neither of the execution and delivery of the
Transaction Documents by the Seller or the Issuer, the consummation of the
transactions contemplated thereby or the satisfaction of the terms and
conditions of the Transaction Documents:
     (i) conflicts with or results in any breach or violation of any provision
of the organizational documents of the Seller or the Trust Agreement of the
Issuer or any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award currently in effect having applicability to the Seller or
the
4848-3897-6769.8

20



--------------------------------------------------------------------------------



 



Issuer or any of its respective material properties, including regulations
issued by an administrative agency or other governmental authority having
supervisory powers over the Seller or the Issuer;
     (ii) constitutes a default by the Seller or the Issuer under or a breach of
any provision of any loan agreement, mortgage, indenture or other agreement or
instrument to which the Seller or the Issuer is a party or by which any of its
respective properties, which are individually or in the aggregate material to
Seller or the Issuer, is or may be bound or affected; or
     (iii) results in or requires the creation of any lien upon or in respect of
any assets of the Seller or the Issuer except as contemplated by the Transaction
Documents.
     (e) Legal Proceedings. There is no action, proceeding or investigation by
or before any court, governmental or administrative agency or arbitrator against
or affecting the Seller or the Issuer or any properties or rights of the Seller
or the Issuer pending or, to the Seller’s or the Issuer’s knowledge after
reasonable inquiry, threatened, which, in any case, could reasonably be expected
to result in a Material Adverse Change with respect to the Seller or the Issuer.
     (f) Valid and Binding Obligations. The Obligations, when executed,
authenticated and issued in accordance with the Indenture and the Transaction
Documents (other than the Obligations), when executed and delivered by the
Seller and the Issuer, will constitute the legal, valid and binding obligations
of the Seller and the Issuer, as applicable, enforceable in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equitable principles and
public policy considerations as to rights of indemnification for violations of
federal securities laws. The Seller and the Issuer will not at any time in the
future deny that the Transaction Documents constitute the legal, valid and
binding obligations of the Seller and the Issuer, as applicable.
     (g) Compliance With Law, Etc. No practice, procedure or policy employed, or
proposed to be employed, by the Seller or the Issuer in the conduct of its
respective business violates any law, regulation, judgment, agreement, order or
decree applicable to any of them that, if enforced, could reasonably be expected
to result in a Material Adverse Change with respect to the Seller or the Issuer.
The Seller and the Issuer are not in breach of or default under any applicable
law or administrative regulation of its respective jurisdiction or
incorporation, or any department, division, agency or instrumentality thereof or
of the United States or any applicable judgment or decree or any loan agreement,
note, resolution, certificate, agreement or other instrument to which the Seller
or the Issuer are a party or is otherwise subject which, if enforced, would have
a material adverse effect on the ability of the Seller or the Issuer to perform
its respective obligations under the Transaction Documents.
4848-3897-6769.8

21



--------------------------------------------------------------------------------



 



     (h) Compliance With Securities Laws. The offer and sale of the Obligations
comply in all material respects with all requirements of law, including all
registration requirements of applicable securities laws. Without limitation of
the foregoing, the Offering Document does not contain any untrue statement of a
material fact and does not omit to state a material fact necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading; provided, however, that no representation is made with
respect to the information in the Offering Document set forth under the heading
“THE NOTE POLICY AND THE INSURER” or the consolidated financial statements of
the Insurer incorporated by reference in the Offering Document. Neither the
offer nor the sale of the Obligations has been or will be in violation of the
Securities Act or any other federal or state securities laws.
     (i) Taxes. The Seller and the Issuer have filed prior to the date hereof
all federal and state tax returns that are required to be filed and paid all
taxes, including any assessments received by them that are not being contested
in good faith, to the extent that such taxes have become due, except for any
failures to file or pay that, individually or in the aggregate, would not result
in a Material Adverse Change with respect to the Seller or the Issuer.
     (j) Transaction Documents. Each of the representations and warranties of
the Seller and the Issuer contained in the Transaction Documents is true and
correct in all material respects and the Seller and the Issuer hereby make each
such representation and warranty to, and for the benefit of, the Insurer as if
the same were set forth in full herein.
     (k) Solvency. The Seller and the Issuer are solvent and will not be
rendered insolvent by the Transaction and, after giving effect to the
Transaction, the Seller and the Issuer will not be left with an unreasonably
small amount of capital with which to engage in its respective business, neither
the Seller nor the Issuer intend to incur, or believe that it incurred, debts
beyond its ability to pay as they mature. The Seller and the Issuer do not
contemplate the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of the Seller or the Issuer
or any of its respective assets.
     (l) Principal Place of Business; Jurisdiction of Organization.
     (i) The principal place of business of the Seller is Dallas, Texas. The
Seller is a limited liability company organized in Delaware. “Santander Drive
Auto Receivables LLC” is the correct legal name of the Seller indicated on the
public records of the Seller’s jurisdiction of organization which shows the
Seller to be organized.
     (ii) The principal place of business of the Issuer is located in
Wilmington, Delaware. The Issuer is a statutory trust organized in Delaware.
“Santander Drive Auto Receivables Trust 2007-2” is the correct legal name of the
Issuer indicated on the public records of the Issuer’s jurisdiction of
organization which shows the Issuer to be organized.
4848-3897-6769.8

22



--------------------------------------------------------------------------------



 



     (iii) The principal place of business of the Owner Trustee is located in
Wilmington, Delaware. The Owner Trustee is a national banking association
organized under the laws of the United States. “U.S. Bank Trust National
Association” is the correct legal name of the Owner Trustee indicated on the
public records of the Owner Trustee’s jurisdiction of organization which shows
the Owner Trustee to be organized.
     (m) Investment Company Act. The Seller and the Issuer are not an
“investment company,” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act.
     (n) No Consents. No authorization or approval or other action by, and no
notice to or filing with, any Person, including, without limitation, any
governmental entity or regulatory body, is required for the due execution,
delivery and performance by the Seller or Issuer of the Transaction Documents or
any other material document or instrument to be delivered thereunder, except (in
each case) such as have been obtained or the failure of which to be obtained
would not be reasonably likely to have a material adverse effect on the
Transaction.
     (o) No Material Event of Default. There is no material event of default on
the part of the Seller or Issuer under any agreement involving financial
obligations which would materially adversely impact the financial conditions or
operations of the Trust or its obligations under any document associated with
this Transaction.
     Section 2.05. Affirmative Covenants of the Seller and the Issuer. The
Seller and the Issuer hereby agree, each solely as to matters relating to
itself, that during the Term of the Insurance Agreement, unless the Insurer
shall otherwise expressly consent in writing:
     (a) Compliance With Agreements and Applicable Laws. The Seller and the
Issuer shall not be in default under the Transaction Documents and shall comply
with all material requirements of any law, rule or regulation applicable to it.
The Seller and the Issuer shall not agree to any material amendment to or
modification of the terms of any Transaction Documents unless the Insurer shall
have given its prior written consent.
     (b) Maintain Existence. The Seller and the Issuer, its successors and
assigns, shall maintain its existence and shall at all times continue to be duly
organized under the laws of its respective jurisdiction and duly qualified and
duly authorized and shall conduct its business in accordance with the terms of
its organizational documents.
     (c) Notice of Material Events. The Seller and the Issuer shall be obligated
promptly to inform the Insurer in writing of the occurrence of any of the
following to the extent any of the following relate to it and to the extent that
it receives actual notice of the occurrence of any of the following events:
     (i) the submission of any claim or the initiation or threat of any legal
process, litigation or administrative or judicial investigation, or rule making
or disciplinary proceeding by or against the Seller or the Issuer that (A) could
be
4848-3897-6769.8

23



--------------------------------------------------------------------------------



 



required to be disclosed to the Commission or to the Seller’s stockholders or
the Issuer’s owners or (B) could result in a Material Adverse Change with
respect to the Seller or the Issuer, or the promulgation of any proceeding or
any proposed or final rule which would result in a Material Adverse Change with
respect to the Seller or the Issuer;
     (ii) any change in the location of the Seller’s, the Issuer’s or The Owner
Trustee’s principal place of business, jurisdiction of organization, legal name
as indicated on the public records of the Seller’s, the Issuer’s or The Owner
Trustee’s jurisdiction of organization which shows the Seller, the Issuer or The
Owner Trustee to be organized or any change in the location of the Seller’s or
the Issuer’s books and records;
     (iii) the occurrence of any Default or Event of Default or of any Material
Adverse Change;
     (iv) the commencement of any proceedings by or against the Seller or the
Issuer under any applicable bankruptcy, reorganization, liquidation,
rehabilitation, insolvency or other similar law now or hereafter in effect or of
any proceeding in which a receiver, liquidator, conservator, trustee or similar
official shall have been, or may be, appointed or requested for the Seller or
the Issuer or any of its respective assets; or
     (v) the receipt of notice that (A) the Seller or the Issuer is being placed
under regulatory supervision, (B) any license, permit, charter, registration or
approval necessary for the conduct of the Seller’s or the Issuer’s business is
to be, or may be suspended or revoked, or (C) the Seller or the Issuer is to
cease and desist any practice, procedure or policy employed by the Seller or the
Issuer in the conduct of its respective business, and such cessation may result
in a Material Adverse Change with respect to the Seller or the Issuer.
     (d) Financing Statements and Further Assurances. To the extent provided in
the Indenture and the Sale and Servicing Agreement, the Issuer will cause to be
filed all necessary financing statements or other instruments, and any
amendments or continuation statements relating thereto, necessary to be kept and
filed in such manner and in such places as may be required by law to preserve
and protect fully the interest of the Indenture Trustee. The Seller and the
Issuer shall, upon the request of the Insurer, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
within ten days of such request, such amendments hereto and such further
instruments and take such further action as may be reasonably necessary to
effectuate the intention, performance and provisions of the Transaction
Documents to which it is a party. In addition, the Seller and the Issuer agree
to cooperate with S&P and Moody’s in connection with any review of the
Transaction that may be undertaken by S&P and Moody’s after the date hereof.
4848-3897-6769.8

24



--------------------------------------------------------------------------------



 



     (e) Maintenance of Licenses. The Seller and the Issuer, or any successors
thereof, shall maintain all licenses, permits, charters and registrations which
are material to the conduct of its respective business.
     (f) The Seller Member Meetings. The Seller shall have annual member
meetings and at least annual board of director meetings and shall prepare income
and franchise tax returns as appropriate. The Seller shall deliver to the
Insurer copies of the minutes of such meetings no later than April 30 of each
year and such tax returns promptly upon filing but in no event later than
August 31 of each year, beginning in 2008.
     (g) Third-party Beneficiary. The Seller and the Issuer agree that the
Insurer shall have all rights of a third-party beneficiary in respect of each
Transaction Document (other than the Underwriting Agreement) and hereby
incorporates and restates its representations, warranties and covenants as set
forth therein for the benefit of the Insurer.
     (h) Tax Matters. The Seller and the Issuer will take all actions necessary
to ensure that the Issuer is taxable as a partnership for federal and state
income tax purposes and not as an association (or publicly traded partnership),
taxable as a corporation.
     (i) Financial Statements; Accountants’ Reports; Other Information. The
Seller and the Issuer shall keep or cause to be kept in reasonable detail books
and records of account of its assets and business, including, but not limited
to, books and records relating to the Transaction. The Seller and the Issuer
shall furnish or cause to be furnished to the Insurer promptly upon receipt
thereof, copies of all schedules, financial statements or other similar reports
delivered to or by the Seller and the Issuer pursuant to the terms of the
Transaction Documents and, promptly upon request, such other data as the Insurer
may reasonably request.
     (j) Access to Records; Discussions With Officers and Accountants. On an
annual basis, or upon the occurrence of a Material Adverse Change, the Seller
and the Issuer shall, upon the reasonable request of the Insurer, at its
expense, permit the Insurer or its authorized agents:
     (i) to inspect the books and records of the Seller or the Issuer as they
may relate to the Obligations, the obligations of the Seller or the Issuer under
the Transaction Documents, and the Transaction;
     (ii) to discuss the affairs, finances and accounts of the Seller or the
Issuer with the chief operating officer and the chief financial officer of the
Seller or the Issuer, as the case may be; and
     (iii) with the Seller or the Issuer’s consent, as the case may be, which
consent shall not be unreasonably withheld, to discuss the affairs, finances and
accounts of the Seller or the Issuer with the Seller or the Issuer’s independent
accountants, as applicable, provided that an officer of the Seller or the Issuer
shall have the right to be present during such discussions.
4848-3897-6769.8

25



--------------------------------------------------------------------------------



 



     Such inspections and discussions shall be conducted during normal business
hours and shall not unreasonably disrupt the business of the Seller or the
Issuer. The books and records of the Seller or the Issuer will be maintained at
the address of the Seller or the Issuer designated herein for receipt of
notices, unless the Seller or the Issuer shall otherwise advise the parties
hereto in writing.
     The Insurer agrees that it and its shareholders, directors, agents,
accountants and attorneys shall keep confidential any matter of which it becomes
aware through such inspections or discussions (unless readily available from
public sources), except as may be otherwise required by regulation, law or court
order or requested by appropriate governmental authorities or as necessary to
preserve its rights or security under or to enforce the Transaction Documents,
provided that the foregoing shall not limit the right of the Insurer to make
such information available to its regulators, securities rating agencies,
reinsurers, credit and liquidity providers, counsel and accountants.
     Section 2.06. Negative Covenants of the Seller and the Issuer. The Seller
and the Issuer hereby agree that during the Term of the Insurance Agreement,
unless the Insurer shall otherwise expressly consent in writing:
     (a) Impairment of Rights. The Seller and the Issuer shall not take any
action, or fail to take any action, if such action or failure to take action may
result in a material adverse change as described in clause (ii) of the
definition of Material Adverse Change with respect to the Seller or the Issuer,
or may interfere with the enforcement of any rights of the Insurer under or with
respect to the Transaction Documents. The Seller and the Issuer shall give the
Insurer written notice of any such action or failure to act on the earlier of:
(i) the date upon which any publicly available filing or release is made with
respect to such action or failure to act or (ii) promptly prior to the date of
consummation of such action or failure to act. The Seller and the Issuer shall
furnish to the Insurer all information requested by it that is reasonably
necessary to determine compliance with this paragraph.
     (b) Waiver, Amendments, Etc. Except in accordance with the Transaction
Documents, the Seller and the Issuer shall not waive, modify or amend, or
consent to any waiver, modification or amendment of, any of the material terms,
provisions or conditions of the Transaction Documents without the consent of the
Insurer which consent shall not unreasonably be withheld. Except upon the prior
written consent of the Insurer, the Seller and the Issuer shall not allow the
transfer, modification or amendment, nor consent to any transfer, modification
or amendment of the Certificate of Trust issued pursuant to the Trust Agreement.
     (c) Restrictions on Liens. The Seller and the Issuer shall not, except as
contemplated by the Transaction Documents, (i) create, incur or suffer to exist,
or agree to create, incur or suffer to exist, or consent to cause or permit in
the future (upon the happening of a contingency or otherwise) the creation,
incurrence or existence of any Lien or Restriction on Transferability of the
Contracts or (ii) sign or file under the Uniform Commercial Code of any
jurisdiction any financing statement which names the
4848-3897-6769.8

26



--------------------------------------------------------------------------------



 



Seller and the Issuer as a debtor, or sign any security agreement authorizing
any secured party thereunder to file such financing statement, with respect to
the Contracts.
     (d) Successors. The Seller and the Issuer shall not remove or replace, or
cause to be removed or replaced, the Servicer, the Indenture Trustee or the
Owner Trustee without the prior approval of the Insurer.
     (e) Subsidiaries. The Seller and the Issuer shall not form, or cause to be
formed, any subsidiaries.
     (f) No Mergers. The Seller and the Issuer shall not consolidate with or
merge into any Person or transfer all or any material amount of its assets to
any Person, liquidate or dissolve except as permitted by the Trust Agreement and
as contemplated by the transaction documents.
     (g) Other Activities. The Seller and the Issuer shall not (i) sell, pledge,
transfer, exchange or otherwise dispose of any of its assets except as permitted
under the Transaction Documents; or (ii) engage in any business or activity
except as contemplated by the Transaction Documents and as permitted by the
Trust Agreement.
     (h) Trust Agreement. The Seller and the Issuer shall not amend the Trust
Agreement without the prior written consent of the Insurer.
     Section 2.07. Representations, Warranties and Covenants of Indenture
Trustee. The Indenture Trustee represents and warrants to, as of the Date of
Issuance, and covenant with the other parties as follows:
     (a) Due Organization and Qualification. The Indenture Trustee is a national
banking association, duly organized, validly existing and in good standing under
the laws of the United States of America. The Indenture Trustee is duly
qualified to do business, is in good standing and has obtained all licenses,
permits, charters, registrations and approvals (together, “approvals”) necessary
for the conduct of its business as currently conducted and as described in the
Offering Document and the performance of its obligations under the Transaction
Documents, in each jurisdiction in which the failure to be so qualified or to
obtain such approvals would render any Transaction Document unenforceable in any
respect or would have a material adverse effect upon the Transaction, the Owners
or the Insurer.
     (b) Due Authorization. The execution, delivery and performance of the
Transaction Documents by the Indenture Trustee have been duly authorized by all
necessary corporate action and do not require any additional approvals or
consents, or other action by or any notice to or filing with any Person,
including, without limitation, any governmental entity or the Indenture
Trustee’s stockholders, which have not previously been obtained or given by the
Indenture Trustee.
     (c) Noncontravention. Neither the execution and delivery of the Transaction
Documents by the Indenture Trustee, the consummation of the transactions
contemplated thereby nor the satisfaction of the terms and conditions of the
Transaction Documents:
4848-3897-6769.8

27



--------------------------------------------------------------------------------



 



     (i) conflicts with or results in any breach or violation of any provision
of the organizational documents of the Indenture Trustee or any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
currently in effect having applicability to the Indenture Trustee or any of its
material properties, including regulations issued by an administrative agency or
other governmental authority having supervisory powers over the Indenture
Trustee;
     (ii) constitutes a default by the Indenture Trustee under or a breach of
any provision of any loan agreement, mortgage, indenture or other agreement or
instrument to which the Indenture Trustee is a party or by which any of its
properties, which are individually or in the aggregate material to the Indenture
Trustee is or may be bound or affected; or
     (iii) results in or requires the creation of any lien upon or in respect of
any assets of the Indenture Trustee, except as contemplated by the Transaction
Documents.
     (d) Legal Proceedings. There is no action, proceeding or investigation by
or before any court, governmental or administrative agency or arbitrator against
or affecting the Indenture Trustee, or any of its or their subsidiaries, or any
properties or rights of the Indenture Trustee or any of its or their
subsidiaries, pending or, to the Indenture Trustee’s knowledge after reasonable
inquiry, threatened, which, in any case, could reasonably be expected to result
in a Material Adverse Change with respect to the Indenture Trustee.
     (e) Valid and Binding Obligations. The Obligations, when executed,
authenticated and issued in accordance with the Indenture, and the Transaction
Documents (other than the Obligations) to which it is a party, when executed and
delivered by the Indenture Trustee will constitute the legal, valid and binding
obligations of the Indenture Trustee, as applicable, enforceable in accordance
with their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equitable principles. The
Indenture Trustee will not at any time in the future deny that the Transaction
Documents constitute the legal, valid and binding obligations of the Indenture
Trustee, as applicable.
     (f) Compliance With Law, Etc. No practice, procedure or policy employed, or
proposed to be employed, by the Indenture Trustee in the conduct of its business
violates any law, regulation, judgment, agreement, order or decree applicable to
the Indenture Trustee, if enforced, could reasonably be expected to result in a
Material Adverse Change with respect to the Indenture Trustee. The Indenture
Trustee is not in breach of or in default under any applicable law or
administrative regulation of its respective jurisdiction of incorporation, or
any department, division, agency or instrumentality thereof or of the United
States or any applicable judgment or decree or any loan agreement, note,
resolution, certificate, agreement or other instrument to which the Indenture
Trustee is a party or is otherwise subject which, if enforced, would have a
4848-3897-6769.8

28



--------------------------------------------------------------------------------



 



material adverse effect on the ability of the Indenture Trustee to perform its
respective obligations under the Transaction Documents.
     (g) Transaction Documents. Each of the representations and warranties of
the Indenture Trustee contained in the Transaction Documents is true and correct
in all material respects, and the Indenture Trustee hereby makes each such
representation and warranty to, and for the benefit of, the Insurer as if the
same were set forth in full herein.
     (h) Compliance and Amendments. The Indenture Trustee shall comply in all
material respects with the terms and conditions of the Transaction Documents to
which it is a party and the Indenture Trustee shall not agree to any amendment
to or modification of the terms of any of the Transaction Documents to which it
is a party unless the Insurer shall otherwise give its prior written consent.
     Section 2.08. [Reserved]
     Section 2.09. Representations, Warranties and Covenants of Owner Trustee.
The Owner Trustee hereby represents and warrants as follows:
     (a) Representations and Warranties. As of the Date of Issuance, each of the
representations and warranties of the Owner Trustee set forth in the Transaction
Documents is true and correct in all material respects and the Owner Trustee
makes each such representation and warranty to, and for the benefit of, the
Insurer as if the same were set forth in full herein.
     (b) Compliance and Amendments. The Owner Trustee shall comply in all
material respects with the terms and conditions of the Transaction Documents to
which each, respectively, is a party and the Owner Trustee shall not agree to
any amendment to or modification of the terms of any of the Transaction
Documents to which it is a party unless the Insurer shall otherwise give its
prior written consent.
ARTICLE III
THE POLICIES; REIMBURSEMENT
     Section 3.01. Issuance of the Policies. The Insurer agrees to issue the
Policies on the Closing Date subject to satisfaction of the conditions precedent
set forth below:
     (a) Payment of Initial Premium and Expenses. The Insurer shall have been
paid, by the Servicer, that portion of a nonrefundable Premium payable on the
Date of Issuance and the Servicer shall agree to reimburse or pay directly other
fees and expenses identified in Section 3.02 hereof as payable.
     (b) Transaction Documents. The Insurer shall have received a fully executed
copy of the Fee Letter and a copy of each of the Transaction Documents, in form
and substance satisfactory to the Insurer, duly authorized, executed and
delivered by each party thereto.
4848-3897-6769.8

29



--------------------------------------------------------------------------------



 



     (c) Certified Documents and Resolutions. The Insurer shall have received a
copy of (i) the organizational documents of the Servicer, the Originator, the
Seller and the Issuer and (ii) the resolutions of the Servicer’s, the Seller’s,
the Issuer’s, and the Originator’s Board of Directors authorizing the issuance
of the Obligations and the execution, delivery and performance by the Servicer,
the Seller, the Issuer, and the Originator of the Transaction Documents and the
transactions contemplated thereby, certified by the Secretary or an Assistant
Secretary of the Servicer, the Seller, the Issuer, and the Originator (which
certificate shall state that such organizational documents and resolutions are
in full force and effect without modification on the Date of Issuance).
     (d) Incumbency Certificate. The Insurer shall have received a certificate
of the Secretary or an Assistant Secretary of the Servicer, the Seller, the
Issuer, and the Originator certifying the names and signatures of the officers
of the Servicer, the Seller, the Issuer, and the Originator authorized to
execute and deliver the Transaction Documents and that shareholder consent to
the execution and delivery of such documents is not necessary.
     (e) Representations and Warranties; Certificate. The representations and
warranties of the Servicer, the Seller, the Issuer, and the Originator set forth
or incorporated by reference in this Insurance Agreement shall be true and
correct as of the Date of Issuance as if made on the Date of Issuance and the
Insurer shall have received a certificate of appropriate officers of the
Servicer, the Seller, the Issuer, and the Originator to that effect.
     (f) Opinions of Counsel.
     (i) The law firm of Cowles & Thompson, P.C. shall have issued its favorable
opinion, in form and substance acceptable to the Insurer and its counsel,
regarding the corporate existence and authority of the Servicer, the Seller, the
Issuer, and the Originator and the validity and enforceability of the
Transaction Documents against such parties.
     (ii) The law firm of Dechert LLP shall have furnished its opinions in form
and substance acceptable to the Insurer and its counsel, regarding the sale of
the Trust Property, certain bankruptcy issues, and the tax treatment of payments
on the Obligations under federal tax laws.
     (iii) The Insurer shall have received such other opinions of counsel, in
form and substance acceptable to the Insurer and its counsel, addressing such
other matters as the Insurer may reasonably request. Each opinion of counsel
delivered in connection with the Transaction shall be addressed to and delivered
to the Insurer.
     (g) Approvals, Etc. The Insurer shall have received true and correct copies
of all approvals, licenses and consents, if any, including, without limitation,
any required approval of the shareholders of the Servicer, the Seller, the
Issuer, and the Originator, required in connection with the Transaction.
4848-3897-6769.8

30



--------------------------------------------------------------------------------



 



     (h) No Litigation, Etc. No suit, action or other proceeding, investigation
or injunction, or final judgment relating thereto, shall be pending or
threatened before any court or governmental agency in which it is sought to
restrain or prohibit or to obtain damages or other relief in connection with the
Transaction Documents or the consummation of the Transaction.
     (i) Legality. No statute, rule, regulation or order shall have been
enacted, entered or deemed applicable by any government or governmental or
administrative agency or court that would make the transactions contemplated by
any of the Transaction Documents illegal or otherwise prevent the consummation
thereof.
     (j) Issuance of Ratings. The Insurer shall have received confirmation that
the risk secured by the Note Policy constitutes at least an investment grade
risk by S&P and Moody’s, that the Class A-1 Notes, when issued, will be rated
“A-1+” by S&P and “Prime-1” by Moody’s, and that each of the Class A-2 Notes and
Class A-3 Notes, when issued, will be rated “AAA” by S&P and “Aaa” by Moody’s.
     (k) No Default. No Default or Event of Default shall have occurred.
     (l) Additional Items. The Insurer shall have received such other documents,
instruments, approvals or opinions requested by the Insurer or its counsel as
may be reasonably necessary to effect the Transaction, including, but not
limited to, evidence satisfactory to the Insurer and its counsel that the
conditions precedent, if any, in the Transaction Documents have been satisfied.
     (m) Conform to Documents. The Insurer and its counsel shall have determined
that all documents, certificates and opinions to be delivered in connection with
the Obligations conform to the terms of the Transaction Documents.
     (n) Compliance With Fee Letter. All other terms, conditions and
requirements of the Fee Letter shall have been satisfied.
     (o) Satisfaction of Conditions of the Underwriting Agreement. All
conditions in the Underwriting Agreement relating to the Underwriters’
obligation to purchase the Notes shall have been satisfied.
     (p) Underwriting Agreement. The Insurer shall have received copies of each
of the documents, and shall be entitled to rely on each of the documents,
required to be delivered to the Underwriters pursuant to the Underwriting
Agreement.
     Section 3.02. Payment of Fees and Premium.
     (a) Legal and Accounting Fees. The Servicer shall pay or cause to be paid,
on the Date of Issuance, legal fees and disbursements incurred by the Insurer in
connection with the issuance of the Policies and any fees of the Insurer’s
auditors in accordance with the terms of the Fee Letter. Any fees of the
Insurer’s auditors payable in respect of any amendment or supplement to the
Offering Document or any other Offering Document incurred after the Date of
Issuance shall be paid by the Servicer on demand.
4848-3897-6769.8

31



--------------------------------------------------------------------------------



 



     (b) Premium. In consideration of the issuance by the Insurer of the
Policies, the Insurer shall be entitled to receive the Premium as and when due
in accordance with the terms of the Fee Letter (i) in the case of Premium due on
or before the Date of Issuance, directly from the Servicer and (ii) in the case
of Premium due after the Date of Issuance, first, pursuant to the Sale and
Servicing Agreement, and second, to the extent the amounts in subclause first
are not sufficient, directly from the Servicer. The Premium shall be calculated
according to paragraph 2 of the Fee Letter. The Premium paid hereunder or under
the Sale and Servicing Agreement shall be nonrefundable without regard to
whether the Insurer makes any payment under the Policies or any other
circumstances relating to the Obligations or provision being made for payment of
the Obligations prior to maturity. The Servicer and the Indenture Trustee shall
make all payments of Premium to be made by them by wire transfer to an account
designated from time to time by the Insurer by written notice to the Servicer
and the Indenture Trustee.
     Section 3.03. Reimbursement and Additional Payment Obligation.
     (a) In accordance with the priorities established in Section 4.4 of the
Sale and Servicing Agreement, the Insurer shall be entitled to (i) reimbursement
for any payment made by the Insurer under the Policies, which reimbursement
shall be due and payable on the date that any amount is to be paid pursuant to a
Notice (as defined in the Note Policy) or a Demand for Payment (as defined in
the Swap Policy), in an amount equal to the amount to be so paid and all amounts
previously paid that remain unreimbursed, together with interest on any and all
amounts remaining unreimbursed (to the extent permitted by law, if in respect of
any unreimbursed amounts representing interest) from the date such amounts
became due until paid in full (after as well as before judgment), at a rate of
interest equal to the Late Payment Rate and (ii) payment or reimbursement of any
other amounts owed to the Insurer under this Agreement together with interest
thereon at a rate equal to the Late Payment Rate.
     (b) Notwithstanding anything in subsection 3.03(a) to the contrary, The
Originator agrees to reimburse the Insurer as follows: (i) from the Originator,
for payments made under the Policies arising as a result of the Seller’s or any
Originator’s failure to repurchase any Contract required to be repurchased
pursuant to Section 2.3 of the Sale and Servicing Agreement or Section 3.3 of
the Contribution Agreement, together with interest on any and all amounts
remaining unreimbursed (to the extent permitted by law, if in respect of any
unreimbursed amounts representing interest) from the date such amounts became
due until paid in full (after as well as before judgment), at a rate of interest
equal to the Late Payment Rate, and (ii) from the Originator, for payments made
under the Policies, arising as a result of (A) the Servicer’s failure to deposit
into the Collection Account any amount required to be so deposited pursuant to
the Sale and Servicing Agreement or (B) the Servicer’s failure to repurchase any
Contract required to be repurchased under Section 3.6 of the Sale and Servicing
Agreement, together with interest on any and all amounts remaining unreimbursed
(to the extent permitted by law, if in respect to any unreimbursed amounts
representing interest) from the date such amounts became due until paid in full
(after as well as before judgment), at a rate of interest equal to the Late
Payment Rate.
4848-3897-6769.8

32



--------------------------------------------------------------------------------



 



     (c) The Servicer agrees to pay to the Insurer as follows: any and all
charges, fees, costs and expenses that the Insurer may reasonably pay or incur,
including, but not limited to, attorneys’ and accountants’ fees and expenses, in
connection with (i) any accounts established to facilitate payments under the
Policies to the extent the Insurer has not been immediately reimbursed on the
date that any amount is paid by the Insurer under the Policies, (ii) the
enforcement, defense or preservation of any rights in respect of any of the
Transaction Documents, including, without limitation, instituting, defending,
monitoring or participating in any litigation or proceeding (including, without
limitation, any insolvency or bankruptcy proceeding in respect of any
Transaction participant or any affiliate thereof) relating to any of the
Transaction Documents, any party to any of the Transaction Documents, in its
capacity as such a party, or the Transaction, (iii) any action, proceeding or
investigation affecting the Trust, the Trust Property or the rights or
obligations of the Insurer under the Policies or the Transaction Documents,
including (without limitation) any judgment or settlement entered into affecting
the Insurer or the Insurer’s interests, (iv) any consent, amendment, waiver or
other action with respect to, or related to, any Transaction Document, whether
or not executed or completed or (v) preparation of bound volumes of the
Transaction Documents; (“Reimbursable Amounts”). Reimbursable Amounts due to the
Insurer shall bear interest at a rate equal to the Late Payment Rate. In the
event that the Servicer fails to pay to the Insurer any Reimbursable Amounts,
the Insurer shall be entitled to reimbursement of such amount together with
interest thereon from Section 4.4(a)(7) of the Sale and Servicing Agreement.
Costs and expenses shall include a reasonable allocation of compensation and
overhead attributable to the time of employees of the Insurer spent in
connection with the actions described in clause (ii) above, and the Insurer
reserves the right to charge a reasonable fee as a condition to executing any
waiver, consent or amendment proposed in respect of any of the Transaction
Documents.
     (d) The Servicer agrees to pay to the Insurer as follows: interest on any
and all amounts described in subsections (b), (c), (e) and (f) of this
Section 3.03 from the date payable or paid by such party until payment thereof
in full, and interest on any and all amounts described in Section 3.02 hereof
from the date due until payment thereof in full, in each case, payable to the
Insurer at the Late Payment Rate per annum.
     (e) The Servicer and the Issuer, each on behalf of itself, agree to pay to
the Insurer as follows: any payments made by the Insurer on behalf of, or
advanced to, the Servicer or the Issuer, respectively, including, without
limitation, any amounts payable by the Servicer or the Issuer pursuant to the
Obligations or any other Transaction Documents.
     (f) Following termination of the Indenture pursuant to Section 10.1
thereof, The Originator agrees to reimburse the Insurer for any Insured Payments
required to be made pursuant to the Policies subsequent to the date of such
termination.
     All such amounts are to be immediately due and payable without demand.
4848-3897-6769.8

33



--------------------------------------------------------------------------------



 



     Section 3.04. Indemnification; Limitation of Liability.
     (a) In addition to any and all rights of indemnification or any other
rights of the Insurer pursuant hereto or under law or equity, the Issuer, the
Seller, the Originator, and the Servicer and any successors thereto agree to
pay, and to protect, indemnify and save harmless, the Insurer and its officers,
directors, shareholders, employees, agents, and each person, if any, who
controls the Insurer within the meaning of either Section 15 of the Securities
Act, or Section 20 of the Securities Exchange Act, from and against any and all
claims, Losses, liabilities (including penalties), actions, suits, judgments,
demands, damages, costs or reasonable expenses (including, without limitation,
reasonable fees and expenses of attorneys, consultants and auditors and
reasonable costs of investigations) or obligations whatsoever paid by the
Insurer (herein collectively referred to as “Liabilities”) of any nature arising
out of or relating to the transactions contemplated by the Transaction Documents
by reason of:
     (i) any untrue statement or alleged untrue statement of a material fact
contained in the Offering Document or in any amendment or supplement thereto or
in any preliminary offering document, or arising out of or based upon any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such Liabilities arise out of or are based upon any such
untrue statement or omission or allegation thereof based upon information set
forth in the Offering Document under the caption “THE NOTE POLICY AND THE
INSURER”, or in the financial statements of the Insurer, including any
information in any amendment or supplement to the Offering Document furnished by
the Insurer in writing expressly for use therein that amends or supplements such
information (all such information being referred to herein as “Insurer
Information”);
     (ii) to the extent not covered by clause (i) above, any act or omission of
the Issuer, the Seller, the Originator, or the Servicer, or the allegation
thereof, in connection with the offering, issuance, sale or delivery of the
Obligations other than by reason of false or misleading information provided by
the Insurer in writing for inclusion in the Offering Document as specified in
clause (i) above;
     (iii) the misfeasance or malfeasance of, or negligence or theft committed
by, any director, officer, employee or agent of the Issuer, the Seller, the
Originator, or the Servicer;
     (iv) the violation by the Issuer, the Seller, the Originator, or the
Servicer of any federal or state securities, banking or antitrust laws, rules or
regulations in connection with the issuance, offer and sale of the Obligations
or the transactions contemplated by the Transaction Documents;
     (v) the violation by the Issuer, the Seller, the Originator, or the
Servicer of any federal or state laws, rules or regulations relating to the
Transaction or the origination of the Contracts, including, without limitation,
any consumer protection, lending and disclosure laws or any laws with respect to
the
4848-3897-6769.8

34



--------------------------------------------------------------------------------



 



maximum amount of interest permitted to be received on account of any loan of
money or with respect to the Contracts;
     (vi) the breach by the Issuer, the Seller, the Originator, the
Administrator, or the Servicer of any of its obligations under this Insurance
Agreement or any of the other Transaction Documents; and
     (vii) the breach by the Issuer, the Seller, the Originator, the
Administrator, or the Servicer of any representation or warranty on the part of
the Issuer, the Seller, the Originator, the Administrator, or the Servicer
contained in the Transaction Documents or in any certificate or report furnished
or delivered to the Insurer thereunder.
     The parties hereto agree that with respect to the matters described in
clauses (iii), (iv), (v), (vi) and (vii) above, the Issuer shall only be
responsible for liabilities related to those actions or inactions taken by the
Issuer, the Seller shall only be responsible for liabilities related to those
actions or inactions taken by the Seller, the Originator shall only be
responsible for liabilities related to those actions or inactions taken by the
Originator, and the Servicer shall only be responsible for liabilities related
to those actions or inactions taken by the Servicer or the Administrator.
     This indemnity provision shall survive the termination of this Insurance
Agreement and shall survive until the statute of limitations has run on any
causes of action which arise from one of these reasons and until all suits filed
as a result thereof have been finally concluded.
     (b) The Originator agrees to indemnify the Trust and the Insurer for any
and all Liabilities incurred by the Trust and the Insurer due to any claim,
counterclaim, rescission, setoff, or defense asserted by an Obligor under any
Contract subject to the Federal Trade Commission regulations provided in 16
C.F.R. Part 433.
     (c) Any party which proposes to assert the right to be indemnified under
this Section 3.04 will, promptly after receipt of notice of commencement of any
action, suit or proceeding against such party in respect of which a claim is to
be made against the Issuer, the Seller, the Originator, or the Servicer (each an
“Indemnifying Party”) under this Section 3.04, notify the Indemnifying Party of
the commencement of such action, suit or proceeding, enclosing a copy of all
papers served. In case any action, suit or proceeding shall be brought against
any indemnified party and such indemnified party shall notify the Indemnifying
Party of the commencement thereof, the Indemnifying Party shall be entitled to
participate in, and, to the extent that it shall wish, to assume the defense
thereof, with counsel satisfactory to such indemnified party, and after notice
from the Indemnifying Party to such indemnified party of its election so to
assume the defense thereof, the Indemnifying Party shall not be liable to such
indemnified party for any legal or other expenses other than reasonable costs of
investigation subsequently incurred by such indemnified party in connection with
the defense thereof. The indemnified party shall have the right to employ its
counsel in any such action the defense of which is assumed by the Indemnifying
Party in accordance with the terms of this subsection (c),
4848-3897-6769.8

35



--------------------------------------------------------------------------------



 



but the fees and expenses of such counsel shall be at the expense of such
indemnified party unless the employment of counsel by such indemnified party has
been authorized by the Indemnifying Party. The Indemnifying Party shall not be
liable for any settlement of any action or claim effected without its consent.
     (d) In addition to any and all rights of indemnification or any other
rights of the Insurer pursuant hereto or under law or equity, the Indenture
Trustee agrees to pay, and to protect, indemnify and save harmless, the Insurer
and its officers, directors, shareholders, employees, agents, including each
person, if any, who controls the Insurer within the meaning of either Section 15
of the Securities Act, as amended, or Section 20 of the Securities Exchange Act,
as amended, from and against any and all claims, losses, liabilities (including
penalties), actions, suits, judgments, demands, damages, costs or reasonable
expenses (including, without limitation, reasonable fees and expenses of
attorneys, consultants and auditors and reasonable costs of investigations) or
obligations whatsoever of any nature arising out of the breach by the Indenture
Trustee of any of its obligations under this Insurance Agreement or under any
other Transaction Documents. This indemnity provision shall survive the
termination of this Insurance Agreement and shall survive until the statute of
limitations has run on any causes of action which arise from one of these
reasons and until all suits filed as a result thereof have been finally
concluded.
     (e) [Reserved]
     Section 3.05. Payment Procedure. In the event of any payment by the
Insurer, the Issuer, the Seller, the Originator, the Servicer, and the Indenture
Trustee agree to accept the voucher or other evidence of payment as prima facie
evidence of the propriety thereof and the liability therefor to the Insurer. All
payments to be made to the Insurer under this Insurance Agreement shall be made
to the Insurer in lawful currency of the United States of America in immediately
available funds at the notice address for the Insurer as specified in
Section 6.02 hereof on the date when due or as the Insurer shall otherwise
direct by written notice to the other parties hereto. In the event that the date
of any payment to the Insurer or the expiration of any time period hereunder
occurs on a day which is not a Business Day, then such payment or expiration of
time period shall be made or occur on the next succeeding Business Day with the
same force and effect as if such payment was made or time period expired on the
scheduled date of payment or expiration date. Payments to be made to the Insurer
under this Insurance Agreement shall bear interest at the Late Payment Rate from
the date when due to the date paid.
     Section 3.06. Subrogation. The parties hereto acknowledge that to the
extent of any payment made by the Insurer pursuant to the Policies, the Insurer
shall be fully subrogated to the extent of such payment plus interest thereon at
the Late Payment Rate, to the rights of the Noteholders or the Swap Provider, as
the case may be, to any moneys paid or payable in respect of the Notes or the
Swap Agreement, as the case may be, under the Transaction Documents or otherwise
subject to applicable law. The parties hereto agree to such subrogation and
further agree to execute such instruments and to take such actions as, in the
sole and reasonable judgment of the Insurer, are necessary to evidence such
subrogation and to perfect the rights of the Insurer to receive any such moneys
paid or payable in respect of the Notes under the Transaction Documents or
otherwise.
4848-3897-6769.8

36



--------------------------------------------------------------------------------



 



ARTICLE IV
FURTHER AGREEMENTS
     Section 4.01. Effective Date; Term of the Insurance Agreement. This
Insurance Agreement shall take effect on the Date of Issuance and shall remain
in effect until the later of (a) such time as the Insurer is no longer subject
to a claim under the Policies and the Policies shall have been surrendered to
the Insurer for cancellation and (b) all amounts payable to the Insurer by the
Servicer, the Indenture Trustee, the Issuer, the Originator, or the Seller or
from any other source under the Transaction Documents and all amounts payable
under the Obligations have been paid in full; provided, however, that the
provisions of Sections 3.02, 3.03, 3.04 and 4.06 hereof shall survive any
termination of this Insurance Agreement.
     Section 4.02. Further Assurances and Corrective Instruments.
     (a) Excepting at such times as a default in payment under the Policies
shall exist or shall have occurred, none of the Servicer, the Seller, the
Issuer, the Originator, or the Indenture Trustee shall grant any waiver of
rights under any of the Transaction Documents to which any of them is a party
without the prior written consent of the Insurer, and any such waiver without
the prior written consent of the Insurer shall be null and void and of no force
or effect.
     (b) To the extent permitted by law, the Servicer, the Seller, the
Originator, the Issuer, and the Indenture Trustee agree that they will, from
time to time, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered, such supplements hereto and such further instruments
as the Insurer may request and as may be required in the Insurer’s judgment to
effectuate the intention of or facilitate the performance of this Insurance
Agreement.
     Section 4.03. Obligations Absolute.
     (a) The obligations of the Servicer, the Seller, the Originator, the
Issuer, and the Indenture Trustee hereunder shall be absolute and unconditional
and shall be paid or performed strictly in accordance with this Insurance
Agreement under all circumstances irrespective of:
     (i) any lack of validity or enforceability of, or any amendment or other
modifications of, or waiver, with respect to any of the Transaction Documents,
the Obligations or the Policies;
     (ii) any exchange or release of any other obligations hereunder;
     (iii) the existence of any claim, setoff, defense, reduction, abatement or
other right that the Servicer, the Seller, the Issuer, the Originator, or the
Indenture Trustee may have at any time against the Insurer or any other Person;
4848-3897-6769.8

37



--------------------------------------------------------------------------------



 



     (iv) any document presented in connection with the Policies proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;
     (v) any payment by the Insurer under the Policies against presentation of a
certificate or other document that does not strictly comply with terms of the
Policies;
     (vi) any failure of the Servicer, the Seller, the Issuer, the Originator,
or the Indenture Trustee to receive the proceeds from the sale of the
Obligations; or
     (vii) any breach by the Servicer, the Seller, the Issuer, the Originator,
or the Indenture Trustee of any representation, warranty or covenant contained
in any of the Transaction Documents.
     (b) The Servicer, the Seller, the Issuer, the Originator, the Indenture
Trustee, and any and all others who are now or may become liable for all or part
of the obligations of the Servicer, the Seller, the Issuer, the Originator, or
the Indenture Trustee under this Insurance Agreement agree to be bound by this
Insurance Agreement and (i) to the extent permitted by law, waive and renounce
any and all redemption and exemption rights and the benefit of all valuation and
appraisement privileges against the indebtedness and obligations evidenced by
any Transaction Document or by any extension or renewal thereof; (ii) waive
presentment and demand for payment, notices of nonpayment and of dishonor,
protest of dishonor and notice of protest; (iii) waive all notices in connection
with the delivery and acceptance hereof and all other notices in connection with
the performance, default or enforcement of any payment hereunder, except as
required by the Transaction Documents; (iv) waive all rights of abatement,
diminution, postponement or deduction, or any defense other than payment, or to
any right of setoff or recoupment arising out of any breach under any of the
Transaction Documents, by any party thereto or any beneficiary thereof, or out
of any obligation at any time owing to the Servicer, the Seller, the Issuer, the
Originator, or the Indenture Trustee; (v) agree that its liabilities hereunder
shall, except as otherwise expressly provided in this Section 4.03, be
unconditional and without regard to any setoff, counterclaim or the liability of
any other Person for the payment hereof; (vi) agree that any consent, waiver or
forbearance hereunder with respect to an event shall operate only for such event
and not for any subsequent event; (vii) consent to any and all extensions of
time that may be granted by the Insurer with respect to any payment hereunder or
other provisions hereof and to the release of any security at any time given for
any payment hereunder, or any part thereof, with or without substitution, and to
the release of any Person or entity liable for any such payment; and
(viii) consent to the addition of any and all other makers, endorsers,
guarantors and other obligors for any payment hereunder, and to the acceptance
of any and all other security for any payment hereunder, and agree that the
addition of any such obligors or security shall not affect the liability of the
parties hereto for any payment hereunder.
4848-3897-6769.8

38



--------------------------------------------------------------------------------



 



     (c) Nothing herein shall be construed as prohibiting the Servicer, the
Seller, the Issuer, the Originator, or the Indenture Trustee from pursuing any
rights or remedies it may have against any other Person in a separate legal
proceeding.
     Section 4.04. Assignments; Reinsurance; Third-Party Rights.
     (a) This Insurance Agreement shall be a continuing obligation of the
parties hereto and shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. None of the
Servicer, the Seller, the Issuer, the Originator, or the Indenture Trustee may
assign its rights under this Insurance Agreement, or delegate any of its duties
hereunder, without the prior written consent of the Insurer. Any assignment made
in violation of this Insurance Agreement shall be null and void.
     (b) The Insurer shall have the right to give participations in its rights
under this Insurance Agreement and to enter into contracts of reinsurance with
respect to the Policies upon such terms and conditions as the Insurer may in its
discretion determine; provided, however, that no such participation or
reinsurance agreement or arrangement shall relieve the Insurer of any of its
obligations hereunder or under the Policies.
     (c) In addition, the Insurer shall be entitled to assign or pledge to any
bank or other lender providing liquidity or credit with respect to the
Transaction or the obligations of the Insurer in connection therewith any rights
of the Insurer under the Transaction Documents or with respect to any real or
personal property or other interests pledged to the Insurer, or in which the
Insurer has a security interest, in connection with the Transaction.
     (d) Except as provided herein with respect to participants and reinsurers,
nothing in this Insurance Agreement shall confer any right, remedy or claim,
express or implied, upon any Person, including, particularly, any Owner, other
than the Insurer against the Servicer, the Seller, the Issuer, the Originator,
or the Indenture Trustee, and all the terms, covenants, conditions, promises and
agreements contained herein shall be for the sole and exclusive benefit of the
parties hereto and their successors and permitted assigns. Neither the Indenture
Trustee nor any Owner shall have any right to payment from any Premiums paid or
payable hereunder or under the Sale and Servicing Agreement or from any other
amounts paid by the Servicer, the Seller, the Issuer, the Originator, or the
Indenture Trustee pursuant to Section 3.02, 3.03 or 3.04 hereof.
     (e) The Servicer, the Seller, the Issuer, the Originator, and the Indenture
Trustee agree that the Insurer shall have all rights of a third-party
beneficiary in respect of the Indenture and each other Transaction Document to
which it is not a signing party and hereby incorporate and restate their
representations, warranties and covenants as set forth therein for the benefit
of the Insurer.
     Section 4.05. Liability of the Insurer. Neither the Insurer nor any of its
officers, directors or employees shall be liable or responsible for: (a) the use
that may be made of the Policies by the Indenture Trustee or the Swap Provider,
as applicable, or for any acts or
4848-3897-6769.8

39



--------------------------------------------------------------------------------



 



omissions of the Indenture Trustee or the Swap Provider in connection therewith;
or (b) the validity, sufficiency, accuracy or genuineness of documents delivered
to the Insurer (or its Fiscal Agent) in connection with any claim under the
Policies, or of any signatures thereon, even if such documents or signatures
should in fact prove to be in any or all respects invalid, insufficient,
fraudulent or forged (unless the Insurer shall have actual knowledge thereof).
In furtherance and not in limitation of the foregoing, the Insurer (or its
Fiscal Agent) may accept documents that appear on their face to be in order,
without responsibility for further investigation.
     Section 4.06. Parties Will Not Institute Insolvency Proceedings. So long as
this Insurance Agreement is in effect, and for one year following its
termination, none of the parties hereto will file any involuntary petition or
otherwise institute any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other proceedings under any federal or state
bankruptcy or similar law against the Issuer or the Seller.
     Section 4.07. Parties to Join in Enforcement Action.
     (a) To the extent necessary to enforce any right of the Insurer in or
remedy of the Insurer under any Contract or the Financed Vehicle related
thereto, the Indenture Trustee, the Issuer, the Seller, the Originator, and the
Servicer agree to join in any action initiated by the Indenture Trustee or the
Insurer for the protection of such right or exercise of such remedy.
     (b) In the event of any court proceeding (x) with respect to which any of
the Issuer, the Seller, the Originator, or the Servicer is a party (including,
without limitation, an insolvency or bankruptcy proceeding in respect of the
Issuer, the Seller, the Originator, or the Servicer) which affects the
Contracts, the Policies or the obligations of the Insurer under the Transaction
Documents, and (y) with respect to which the Issuer, the Seller, the Originator,
or the Servicer as applicable, fails to defend or answer, the Insurer shall have
the right to direct, assume or otherwise participate in the defense thereof. In
such event, the Insurer shall, following written notice to the Indenture
Trustee, have the exclusive right to determine, in its sole discretion, the
actions necessary to preserve and protect the Contracts. All costs and expenses
of the Insurer in connection with such action, proceeding or investigation,
(including, without limitation, any judgment or settlement entered into or paid
by the Insurer), shall be included in the MBIA Reimbursement Obligations.
     (c) The Indenture Trustee shall cooperate with, and take such action as
directed by, the Insurer, including (without limitation) entering into such
agreements and settlements as the Insurer in its sole discretion shall direct
with respect to such court proceeding. The Indenture Trustee shall not be liable
to the Insurer for any such action that conforms to the direction of the
Insurer. The Indenture Trustee’s reasonable out-of-pocket costs and expenses
(including attorneys’ fees and expenses) with respect to any such action shall
be reimbursed pursuant to Section 4.4 of the Sale and Servicing Agreement;
provided, however, that if such costs and expenses are not so reimbursed on the
Distribution Date immediately following the date so incurred, then the Insurer
shall
4848-3897-6769.8

40



--------------------------------------------------------------------------------



 



     reimburse the Indenture Trustee for such costs and expenses within 60 days
of such nonpayment.
     (d) The Indenture Trustee hereby agrees to provide to the Insurer prompt
written notice of any action, proceeding or investigation that names any of the
Issuer, the Seller, the Originator, or the Servicer as a party or that could
adversely affect the Contracts or the rights or obligations of the Insurer
hereunder or under the Policies or the other Transaction Documents, including
(without limitation) any insolvency or bankruptcy proceeding in respect of any
of the Issuer, the Seller, the Originator, or the Servicer or any affiliate
thereof.
     (e) Notwithstanding anything contained herein or in any of the other
Transaction Documents to the contrary, the Indenture Trustee shall not, without
the Insurer’s prior written consent or unless directed by the Insurer, undertake
or join any litigation or agree to any settlement of any action, proceeding or
investigation affecting the Issuer or the Contracts or the rights or obligations
of the Insurer hereunder or under the Policies or the other Transaction
Documents.
     Section 4.08. Replacement Swap Agreement. In the event that a Swap
Agreement is terminated prior to its scheduled expiration in accordance with the
terms of the Swap Agreement, the Issuer shall at the request of the Insurer
enter into a replacement swap agreement (the “Replacement Swap Agreement”) in
form and substance satisfactory to the Insurer with a replacement swap provider
acceptable to the Insurer on the same terms as the Swap Agreement executed on
the Closing Date mutatis mutandis, or with such amendments to the terms as have
been approved by S&P, Moody’s and the Insurer.
ARTICLE V
DEFAULTS; REMEDIES
     Section 5.01. Defaults. The occurrence of any of the following events shall
constitute an Event of Default hereunder:
     (a) Any representation or warranty made by the Servicer, the Seller, the
Issuer, the Originator, the Administrator, or the Indenture Trustee hereunder or
under the Transaction Documents, or in any certificate furnished hereunder or
under the Transaction Documents, shall prove to be untrue or incomplete in any
material respect;
     (b) (i) The Servicer, the Seller, the Issuer, the Originator, or the
Indenture Trustee shall fail to pay when due any amount payable by the Servicer,
the Seller, the Issuer, the Originator, and the Indenture Trustee hereunder or
(ii) a legislative body has enacted any law that declares or a court of
competent jurisdiction shall find or rule that any Transaction Document to which
it is a party is not valid and binding on the Servicer, the Seller, the Issuer,
the Originator, the Administrator, or the Indenture Trustee, as applicable;
     (c) The occurrence and continuance of an “Indenture Event of Default” under
the Indenture (as defined therein);
4848-3897-6769.8

41



--------------------------------------------------------------------------------



 



     (d) Any failure on the part of the Servicer, the Seller, the Issuer, the
Originator, the Administrator, or the Indenture Trustee duly to observe or
perform in any material respect any other of the covenants or agreements on the
part of the Servicer, the Seller, the Issuer, the Originator, the Administrator,
or the Indenture Trustee contained in this Insurance Agreement or in any other
Transaction Document which continues unremedied for a period of 30 days with
respect to this Insurance Agreement, or, with respect to any other Transaction
Document, beyond any cure period provided for therein, after the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given to the Servicer, the Seller, the Issuer, the Administrator, or the
Originator, as applicable, by the Insurer (with a copy to the Indenture Trustee)
or by the Indenture Trustee (with a copy to the Insurer);
     (e) A decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law or the appointment of a
conservator or receiver or liquidator or other similar official in any
insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings, or for the winding-up or liquidation of its affairs, shall
have been entered against the Servicer, the Seller, the Issuer, or the
Originator, and such decree or order shall have remained in force undischarged
or unstayed for a period of 90 consecutive days;
     (f) The Servicer, the Seller, the Issuer, or the Originator shall consent
to the appointment of a conservator or receiver or liquidator or other similar
official in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to the Servicer, the Seller,
the Issuer, or the Originator or of or relating to all or substantially all of
the property of either;
     (g) The Servicer, the Seller, the Issuer, or the Originator shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of or otherwise voluntarily commence a case or
proceeding under any applicable bankruptcy, insolvency, reorganization or other
similar statute, make an assignment for the benefit of its creditors or
voluntarily suspend payment of its obligations;
     (h) Any Event of Default or Termination Event (as defined in the Swap
Agreement) relating to the Swap Provider occurs under a Swap Agreement, and a
Replacement Swap Agreement acceptable to the Insurer is not entered into within
60 days of the Early Termination Date (as defined in the Swap Agreement); or
     (i) A draw is made on the Swap Policy.
     Section 5.02. Remedies; No Remedy Exclusive.
     (a) Upon the occurrence of an Event of Default, the Insurer may exercise
any one or more of the rights and remedies set forth below:
     (i) declare all indebtedness of every type or description then owed by the
Servicer, the Seller, the Issuer, the Originator, or the Indenture Trustee to
the Insurer to be immediately due and payable, and the same shall thereupon be
4848-3897-6769.8

42



--------------------------------------------------------------------------------



 



immediately due and payable; provided, however, that any such payment by the
Issuer shall be paid in accordance with Section 4.4(a) of the Sale and Servicing
Agreement;
     (ii) exercise any rights and remedies under the Transaction Documents in
accordance with the terms of the Transaction Documents or direct the Indenture
Trustee to exercise such remedies in accordance with the terms of the
Transaction Documents; or
     (iii) take whatever action at law or in equity as may appear necessary or
desirable in its judgment to collect the amounts then due under the Transaction
Documents or to enforce performance and observance of any obligation, agreement
or covenant of the Servicer, the Seller, the Issuer, the Originator, or the
Indenture Trustee under the Transaction Documents.
     (b) Unless otherwise expressly provided, no remedy herein conferred upon or
reserved is intended to be exclusive of any other available remedy, but each
remedy shall be cumulative and shall be in addition to other remedies given
under the Transaction Documents existing at law or in equity. No delay or
omission to exercise any right or power accruing under the Transaction Documents
upon the happening of any event set forth in Section 5.01 hereof shall impair
any such right or power or shall be construed to be a waiver thereof, but any
such right and power may be exercised from time to time and as often as may be
deemed expedient. In order to entitle the Insurer to exercise any remedy
reserved to the Insurer in this Article, it shall not be necessary to give any
notice, other than such notice as may be required in this Article V.
     Section 5.03. Waivers.
     (a) No failure by the Insurer to exercise, and no delay by the Insurer in
exercising, any right hereunder shall operate as a waiver thereof. The exercise
by the Insurer of any right hereunder shall not preclude the exercise of any
other right, and the remedies provided herein to the Insurer are declared in
every case to be cumulative and not exclusive of any remedies provided by law or
equity.
     (b) The Insurer shall have the right, to be exercised in its complete
discretion, to waive any Event of Default hereunder, by a writing setting forth
the terms, conditions and extent of such waiver signed by the Insurer and
delivered to the Servicer, the Seller, the Issuer, the Originator, and the
Indenture Trustee. Unless such writing expressly provides to the contrary, any
waiver so granted shall extend only to the specific event or occurrence which
gave rise to the Event of Default so waived and not to any other similar event
or occurrence which occurs subsequent to the date of such waiver.
ARTICLE VI
MISCELLANEOUS
     Section 6.01. Amendments, Etc. This Insurance Agreement may be amended,
modified or terminated only by written instrument or written instruments signed
by the parties hereto. The
4848-3897-6769.8

43



--------------------------------------------------------------------------------



 



Servicer agrees to promptly provide a copy of any amendment to this Insurance
Agreement to the Indenture Trustee, S&P and Moody’s. No act or course of dealing
shall be deemed to constitute an amendment, modification or termination hereof.
In the event that a backup servicer is appointed pursuant to the terms of the
Sale and Servicing Agreement, if requested by the Insurer the parties hereto
agree to amend this Agreement to add such backup servicer as a party hereto with
such obligations hereunder as may be agreed to by the Insurer and the backup
servicer; provided, however, that no such amendment shall modify the obligations
of any of the other parties hereto without the consent of such party.
     Section 6.02. Notices. All demands, notices and other communications to be
given hereunder shall be in writing (except as otherwise specifically provided
herein) and shall be mailed by registered mail or personally delivered or
telecopied to the recipient as follows:

  (a)   To the Insurer:         MBIA Insurance Corporation
113 King Street
Armonk, NY 10504
Attention: Insured Portfolio Management – Asset-Backed Finance (IPM-SF)
Santander Drive Auto Receivables Trust 2007-2
Telephone No.: (914) 273-4545
Facsimile: (914) 765-3810

(In each case in which notice or other communication to the Insurer refers to an
Event of Default, a claim on the Policies or with respect to which failure on
the part of the Insurer to respond shall be deemed to constitute consent or
acceptance, then a copy of such notice or other communication should also be
sent to the attention of each of the general counsel and the Insurer and shall
be marked to indicate “URGENT MATERIAL ENCLOSED.”)

  (b)   To the Seller:         Santander Drive Auto Receivables LLC
8585 North Stemmons Freeway, Suite 1100-N
Dallas, Texas 75247
Attention: Jim Moore
Telephone No.: (214) 237-3530
Facsimile: (214) 237-3570     (c)   To the Servicer and Originator:        
Santander Consumer USA Inc.
8585 North Stemmons Freeway, Suite 1100-N
Dallas, Texas 75247
Attention: Jim Moore
Telephone No.: (214) 237-3530
Facsimile: (214) 237-3570

4848-3897-6769.8

44



--------------------------------------------------------------------------------



 



  (d)   To the Indenture Trustee:         Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
MAC N9311-161
Minneapolis, MN 55479
Attention: Corporate Trust Services/Asset-Backed Administration
Telephone No.: (612) 667-8058
Facsimile: (612) 667-3539     (e)   To the Issuer:         Santander Drive Auto
Receivables Trust 2007-2
c/o U.S. Bank Trust National Association
300 Delaware Avenue, 9th Floor
Wilmington, DE 19801
Attention: Sterling Correia
Telephone No.: (302) 552-3104
Facsimile: (302) 552-3129     (f)   To the Owner Trustee:
U.S. Bank Trust National Association
300 Delaware Avenue, 9th Floor
Wilmington, DE 19801
Attention: Sterling Correia
Telephone No.: (302) 576-3702
Facsimile: (302) 576-3717

     A party may specify an additional or different address or addresses by
writing mailed or delivered to the other parties as aforesaid. All such notices
and other communications shall be effective upon receipt.
     Section 6.03. Severability. In the event that any provision of this
Insurance Agreement shall be held invalid or unenforceable by any court of
competent jurisdiction, the parties hereto agree that such holding shall not
invalidate or render unenforceable any other provision hereof. The parties
hereto further agree that the holding by any court of competent jurisdiction
that any remedy pursued by any party hereto is unavailable or unenforceable
shall not affect in any way the ability of such party to pursue any other remedy
available to it.
     Section 6.04. Governing Law. This Insurance Agreement shall be governed by
and construed in accordance with the laws of the State of New York.
     Section 6.05. Consent to Jurisdiction.
     (a) The parties hereto hereby irrevocably submit to the jurisdiction of the
United States District Court for the Southern District of New York and any court
in the
4848-3897-6769.8

45



--------------------------------------------------------------------------------



 



State of New York located in the City and County of New York, and any appellate
court from any thereof, in any action, suit or proceeding brought against it and
to or in connection with any of the Transaction Documents or the transactions
contemplated thereunder or for recognition or enforcement of any judgment, and
the parties hereto hereby irrevocably and unconditionally agree that all claims
in respect of any such action or proceeding may be heard or determined in such
New York state court or, to the extent permitted by law, in such federal court.
The parties hereto agree that a final judgment in any such action, suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. To the extent
permitted by applicable law, the parties hereto hereby waive and agree not to
assert by way of motion, as a defense or otherwise in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such courts, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that the
related documents or the subject matter thereof may not be litigated in or by
such courts.
     (b) To the extent permitted by applicable law, the parties hereto shall not
seek and hereby waive the right to any review of the judgment of any such court
by any court of any other nation or jurisdiction which may be called upon to
grant an enforcement of such judgment.
     (c) Except as provided in Section 4.06 herein, nothing contained in this
Insurance Agreement shall limit or affect the Insurer’s right to serve process
in any other manner permitted by law or to start legal proceedings relating to
any of the Transaction Documents against the any party hereto or its or their
property in the courts of any jurisdiction.
     Section 6.06. Consent of the Insurer. In the event that the consent of the
Insurer is required under any of the Transaction Documents, the determination
whether to grant or withhold such consent shall be made by the Insurer in its
sole discretion without any implied duty towards any other Person.
     Section 6.07. Counterparts. This Insurance Agreement may be executed in
counterparts by the parties hereto, and all such counterparts shall constitute
one and the same instrument.
     Section 6.08. Headings. The headings of Articles and Sections and the Table
of Contents contained in this Insurance Agreement are provided for convenience
only. They form no part of this Insurance Agreement and shall not affect its
construction or interpretation. Unless otherwise indicated, all references to
Articles and Sections in this Insurance Agreement refer to the corresponding
Articles and Sections of this Insurance Agreement.
     Section 6.09. Trial by Jury Waived. Each party hereto hereby waives, to the
fullest extent permitted by law, any right to a trial by jury in respect of any
litigation arising directly or indirectly out of, under or in connection with
any of the Transaction Documents or any of the transactions contemplated
thereunder. Each party hereto (A) certifies that no representative, agent or
attorney of any party hereto has represented, expressly or otherwise, that it
would not, in
4848-3897-6769.8

46



--------------------------------------------------------------------------------



 



the event of litigation, seek to enforce the foregoing waiver and
(B) acknowledges that it has been induced to enter into the Transaction
Documents to which it is a party by, among other things, this waiver.
     Section 6.10. Limited Liability. No recourse under any Transaction Document
shall be had against, and no personal liability shall attach to, any officer,
employee, director, affiliate or shareholder of any party hereto, as such, by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise in respect of any of the Transaction
Documents, the Obligations or the Policies, it being expressly agreed and
understood that each Transaction Document is solely a corporate obligation of
each party hereto, and that any and all personal liability, either at common law
or in equity, or by statute or constitution, of every such officer, employee,
director, affiliate or shareholder for breaches by any party hereto of any
obligations under any Transaction Document is hereby expressly waived as a
condition of and in consideration for the execution and delivery of this
Insurance Agreement.
     Section 6.11. Entire Agreement. The Transaction Documents and the Policies
set forth the entire agreement between the parties with respect to the subject
matter thereof, and this Insurance Agreement supersedes and replaces any
agreement or understanding that may have existed between the parties prior to
the date hereof in respect of such subject matter.
     Section 6.12. Additional Covenant.
     (a) Each of the parties hereto agree not to use MBIA’s name in any public
document including, without limitation, a press release or presentation,
announcement or forum without MBIA’s prior consent. In the event that any party
is advised by counsel that it has a legal obligation to disclose MBIA’s name in
any press release, public announcement or other public document, it shall
provide MBIA with at least three business days prior written notice of its
intent to use MBIA’s name together with a copy of the proposed use of MBIA’s
name and of any description of a transaction with MBIA and shall obtain MBIA’s
prior consent as to the form and substance of the proposed use of MBIA’s name
and any such description.
     (b) Any use by a party of MBIA’s name in press releases, public
announcements or other public documents must be reviewed and approved by: (i) in
the case of new transactions, the appropriate new business division head,
(ii) in the case of restructurings, the head of IPM, (iii) the head of Corporate
Communications and (iv) the member of the legal group who supports the relevant
division.
[REMAINDER OF PAGE INTENTIONALLY BLANK;
SIGNATURE PAGE FOLLOWS]
4848-3897-6769.8

47



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Insurance
Agreement, all as of the day and year first above mentioned.

              MBIA INSURANCE CORPORATION,
as Insurer
 
       
 
  By   /s/ Amy R. Gonch 
 
       
 
  Title:   Assistant Secretary
 
            SANTANDER DRIVE AUTO RECEIVABLES LLC,
as Seller

By Santander Consumer USA Inc., as Sole Member
 
       
 
  By   /s/ Jim W. Moore 
 
       
 
  Title   Vice President 
 
            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee
 
       
 
  By   /s/ Marianna C. Stershic 
 
       
 
  Title   Vice President 

Santander Drive Auto Receivables Trust 2007-2
Class A Asset Backed Notes
Insurance Agreement Signature Page
4848-3897-6769.8

 



--------------------------------------------------------------------------------



 



              SANTANDER CONSUMER USA INC.,
as Servicer and Originator
 
       
 
  By   /s/ Jim W. Moore 
 
       
 
  Title   Vice President 
 
       
 
            DRIVE AUTO RECEIVABLES TRUST 2007-2,
as Issuer
 
            By U.S. Bank Trust National Association, not in
its individual capacity, but solely as Owner
Trustee on behalf of the Issuer
 
       
 
  By   /s/ Annette E. Morgan 
 
       
 
  Title   Trust Officer 
 
       
 
            U.S. BANK TRUST NATIONAL ASSOCIATION,
not in its individual capacity,
but solely as Owner Trustee and in its individual
capacity solely for the purposes of
Section 2.04(l)(iii)
 
       
 
  By   /s/ Annette E. Morgan 
 
       
 
  Title   Trust Officer 
 
       

Santander Drive Auto Receivables Trust 2007-2
Class A Asset Backed Notes
Insurance Agreement Signature Page
4848-3897-6769.8

 